Exhibit 10.1
 
FIRST AMENDED AND RESTATED
DEVELOPMENT LINE OF CREDIT AGREEMENT
 
THIS FIRST AMENDED AND RESTATED DEVELOPMENT LINE OF CREDIT AGREEMENT (this
“Agreement”), dated as of June 7, 2011, is entered into by and among the
borrowing entities identified on Exhibit A attached hereto (jointly and
severally, “Borrower”), DIVERSIFIED RESTAURANT HOLDINGS, INC., a Nevada
corporation, acting as “Borrowing Agent” for Borrower, and RBS CITIZENS, N.A., a
national banking association, and its successors and assigns (“Lender”).
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement agree as follows:
 
1.           Loan Terms.
 
(a)           (i)  Amount of DLOC Loan.  Subject to the terms and conditions set
forth in this Agreement, Lender shall make a loan to Borrower in the maximum
principal amount of Six Million and no/100 Dollars ($6,000,000) (the “DLOC
Loan”), which is the maximum aggregate amount of DLOC Advances that may be made
and converted to a Term Loan pursuant to this Agreement.  Borrower’s obligation
to repay the DLOC Loan shall be evidenced by a promissory note substantially in
the form attached hereto as Exhibit B-1 (the “DLOC Note”).  During the DLOC Draw
Period, DLOC Advances will be made in accordance with Section 2 of this
Agreement.  From and after the Term Loan Effective Date, no additional DLOC
Advances will be available.  Notwithstanding any provision of this Agreement and
the Loan Documents to the contrary, during the DLOC Draw Period the DLOC Loan is
a straight line of credit and not a revolving line of credit and, accordingly,
principal amounts paid and prepaid may not be re-borrowed or re-advanced.  The
DLOC Advances will be converted to a Term Loan on the Term Loan Effective Date,
as provided in this Agreement.
 
(ii)  Amount of 2nd DLOC Loan.  Subject to the terms and conditions set forth in
this Agreement, Lender shall make a loan to Borrower in the maximum principal
amount of Seven Million and no/100 Dollars ($7,000,000) (the “2nd DLOC Loan”),
which is the maximum aggregate amount of 2nd DLOC Advances that may be made and
converted to a Term Loan pursuant to this Agreement.  Borrower’s obligation to
repay the 2nd DLOC Loan shall be evidenced by a promissory note substantially in
the form attached hereto as Exhibit B-2 (the “2nd DLOC Note”).  During the 2nd
DLOC Draw Period, 2nd DLOC Advances will be made in accordance with Section 2 of
this Agreement.  From and after the Term Loan Effective Date, no additional 2nd
DLOC Advances will be available.  Notwithstanding any provision of this
Agreement and the Loan Documents to the contrary, during the 2nd DLOC Draw
Period the 2nd DLOC Loan is a straight line of credit and not a revolving line
of credit and, accordingly, principal amounts paid and prepaid may not be
re-borrowed or re-advanced.  The 2nd DLOC Advances will be converted to a Term
Loan on the Term Loan Effective Date, as provided in this Agreement.
 
(iii)  Amount of LOC Loan.  Subject to the terms and conditions set forth in
this Agreement, Lender shall make a loan to Borrower in the maximum principal
amount of One Million and no/100 Dollars ($1,000,000) (the “LOC Loan”), which is
the maximum aggregate amount of LOC Advances that may be made pursuant to this
Agreement.  Borrower’s obligation to repay the LOC Loan shall be evidenced by a
promissory note substantially in the form attached hereto as Exhibit B-3 (the
“LOC Note” and together with the DLOC Note and the 2nd DLOC Note, collectively,
the “Note”).  LOC Advances will be made in accordance with Section 2 of this
Agreement.  The LOC Loan is a revolving line of credit and, accordingly,
principal amounts paid and prepaid may be re-borrowed or re-advanced up to the
LOC Maturity Date.  Borrower must not have any outstanding Advances on the LOC
Loan for at least ninety (90) consecutive days during in each twelve (12) month
period following the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Maturity Dates.
 
(i)           DLOC Loan.
 
(a)  Each DLOC Advance together with any accrued and unpaid interest shall, in
the aggregate, be converted to a Term Loan on the Term Loan Effective Date.
 
(b)  The Term Loan shall not amortize beyond the DLOC Maturity Date, and shall
be due and payable in full on May 5, 2017 (the “DLOC Maturity Date”).
 
(c)  On the DLOC Maturity Date, in addition to any required Monthly Payment,
Borrower shall also pay accrued and unpaid interest with respect to the DLOC
Loan, together with any other amounts payable under this Agreement and the other
Loan Documents in connection with the DLOC Loan.
 
(ii)           2nd DLOC Loan.
 
(a)  Each 2nd DLOC Advance together with any accrued and unpaid interest shall,
in the aggregate, be converted to a Term Loan on the Term Loan Effective Date.
 
(b)  The Term Loan shall not amortize beyond the 2nd DLOC Maturity Date, and
shall be due and payable in full on June 7, 2018 (the “2nd DLOC Maturity Date”).
 
(c)  On the 2nd DLOC Maturity Date, in addition to any required Monthly Payment,
Borrower shall also pay accrued and unpaid interest with respect to the 2nd DLOC
Loan, together with any other amounts payable under this Agreement and the other
Loan Documents in connection with the 2nd DLOC Loan.
 
(iii)           LOC Loan.
 
(a)  The LOC Loan shall be due and payable in full on June 7, 2013 (the “LOC
Maturity Date”).
 
(c)  On the LOC Maturity Date, in addition to any required Monthly Payment,
Borrower shall also pay accrued and unpaid interest with respect to the LOC
Loan, together with any other amounts payable under this Agreement and the other
Loan Documents in connection with the LOC Loan.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Payments.
 
(i)            Interest on each Advance with respect to the DLOC Loan, the 2nd
DLOC Loan and the LOC Loan shall be due and payable in arrears on the fifth
(5th) day of each month following the Closing Date.  Borrower hereby authorizes
Lender to automatically deduct from any deposit account of Borrower each monthly
payment of interest and any other fees Lender may assess Borrower from time to
time pursuant to this Agreement.  If the funds in the account are insufficient
to cover any payment due to Lender, Lender will not be obligated to advance
funds to cover the payment.  Failure of Lender to charge any account or to give
any notice shall not affect the obligation of Borrower to pay all amounts due
hereunder or under the Note.
 
(ii)           With respect to the Term Loan, Borrower hereby authorizes Lender
to automatically deduct from any deposit account of Borrower for each Monthly
Payment based upon the Term Loan Period, payable on or before the eighth (8th)
day of each month, beginning on the eighth (8th) day of the first (1st) month
following the Term Loan Effective Date and continuing on the last day of each
succeeding month thereafter (each a “Term Loan Payment Date”) until the
applicable Maturity Date, along with any other fees Lender may assess Borrower
from time to time pursuant to this Agreement.  All outstanding payments of
interest, principal, and other sums shall be paid in full on the applicable
Maturity Date.  If the funds in the account are insufficient to cover any
payment due to Lender, Lender will not be obligated to advance funds to cover
the payment.  Failure of Lender to charge any account or to give any notice
shall not affect the obligation of Borrower to pay all amounts due hereunder or
under the Note.
 
(iii)   Borrower shall pay Lender a fee in an amount equal to one-quarter
percent (0.25%) per annum on the unused portion of the LOC Loan, DLOC Loan or
the 2nd DLOC Loan during the LOC Loan Draw Period, the DLOC Draw Period or the
2nd DLOC Draw Period, as applicable, calculated using the average balance of the
LOC Note DLOC Note or the 2nd DLOC Note, such fee to be payable quarterly in
arrears on the last day of March, June, September and December.  The fee payable
on the 2nd DLOC Loan shall commence on 9/30/11.  Any unused fee that has accrued
and not been paid shall be due and payable on the Term Loan Effective Date.
 
 
(d)
Interest.

 
(i)           LIBOR Advantage Rate Interest:
 
(a)  Interest shall be set and accrue beginning on the first date an Advance is
made by Lender to Borrower and shall bear interest at a rate per annum equal to
the sum of the LIBOR Advantage Rate for such LA Interest Period plus the LA
Margin.
 
(b)  Upon the occurrence of an Event of Default and while such Event of Default
is continuing, the Interest Rate on the Loan shall increase by five percent
(5.0%) per annum over the existing Interest Rate, compounded annually (the
“Default Rate”).
 
(c)  Notwithstanding any provision to the contrary in this Agreement, in no
event shall the Interest Rate charged on the Loan exceed the maximum rate of
interest permitted under applicable state and/or federal usury law.  Any payment
of interest that would be deemed unlawful under applicable law for any reason
shall be deemed received on account of, and will automatically be applied to
reduce, the principal sum outstanding on the Loan and any other sums (other than
interest) due and payable to Lender under this Agreement, and the provisions of
this Agreement shall be deemed amended to provide for the highest rate of
interest permitted under applicable law.
 
 
 

--------------------------------------------------------------------------------

 
(d)  The principal sum outstanding on the Loan shall bear interest at the
Interest Rate.  All computations of interest shall be computed upon the basis of
the actual number of days elapsed on the basis of a 360-day year, including the
first date of the applicable period to, but not including, the date of
repayment.
 
(ii)           LIBOR Rate Interest.
 
(a)  Interest on the outstanding principal amount of the Loan, when classified
as a LIBOR Rate Loan, shall accrue during each LIBOR Interest Period at a rate
per annum equal to the sum of the Adjusted LIBOR Rate for such LIBOR Interest
Period plus the LIBOR Rate Margin and shall be due and payable on each Interest
Payment Date and on the Maturity Date, and shall be due and payable on each
Interest Payment Date and on the Maturity Date, with monthly principal payments
in the amount as set forth in a written payment schedule provided by Lender to
Borrower.  Interest shall be calculated for the actual number of days elapsed on
the basis of a 360-day year, including the first date of the applicable period
to, but not including, the date of repayment.
 
(b)  Automatic Rollover of LIBOR Rate Loan.  Upon the expiration of a LIBOR
Interest Period, the LIBOR Rate Loan shall automatically be continued as a LIBOR
Rate Loan at the then applicable Adjusted LIBOR Rate and in an amount equal to
the principal amount of the expiring LIBOR Rate Loan less any Principal
Repayment Amount made by Borrower; provided, however, that no portion of the
outstanding principal amount of a LIBOR Rate Loan may be continued as a LIBOR
Rate Loan when any Event of Default has occurred and is continuing.  If any
Event of Default has occurred and is continuing (if Lender does not otherwise
elect to exercise any right to accelerate the Loan hereunder), the LIBOR Rate
Loan shall automatically be continued as a Prime Rate Loan on the first day of
the next Interest Period.
 
(c)  Additional LIBOR Rate Terms Affecting the Loan.  Additional LIBOR Rate
terms affecting the Loan are set forth on Schedule 1(d)(ii) attached hereto and
made a part hereof.  Capitalized terms used and not defined in Schedule 1(d)(ii)
shall have the meanings given to those terms in Section 11 of this Agreement.
 
(e)          Use of Proceeds.  Each Advance shall be used in connection with the
development and operation of Buffalo Wild Wings franchised locations and the
development and operation of Bagger Dave’s locations as follows:
 
(i)           up to seventy percent (70%) of the development cost for Buffalo
Wild Wings locations; or
 
 
 

--------------------------------------------------------------------------------

 
(ii)           up to sixty percent (60%) of the development cost for Bagger
Dave’s locations; or
 
(iii)           purchases of real estate, limited to the lesser of eighty
percent (80%) of appraised value of the said real estate or eighty percent (80%)
of the purchase price of said real estate.  Any DLOC Advance or 2nd DLOC Advance
related to the purchase of real estate (“Real Estate Advance”) shall be subject
to receipt of satisfactory real estate appraisals, environmental reports,
construction monitoring (including architectural inspection) (collectively, the
“Real Estate Due Diligence”) and such other items as may be required by Lender
including, but not limited to the filing of mortgages (including leasehold
mortgages), in Lender’s sole discretion
 
Borrower acknowledges that appropriate documentation, as requested by Lender,
may be required prior to any Advance and that no more than twenty-five percent
(25%) of the DLOC Loan or 2nd DLOC Loan shall be apportioned to Bagger Dave’s
locations.  No Advance shall be used for personal, family, or household
purposes.
 
(f)           Transaction Costs; Reimbursement of Expenses.  On the Closing
Date, Borrower shall pay Lender a sum equal to all of Lender’s
transaction-related expenses, including attorneys’ fees and costs and fees for
real estate evaluations, background checks, transaction related travel, any and
all required due diligence and Lender’s closing fee, all of which will be in
addition to any commitment or related fees due to Lender.  In addition, Borrower
shall reimburse Lender for all fees, costs and expenses incurred by Lender in
connection with the exercise of Lender’s rights and duties under this Agreement
and the other Loan Documents, the preservation and protection of the Collateral,
and the enforcement or attempted enforcement of Borrower’s obligations under the
Loan Documents, including, without limitation, attorneys’ fees.  Further,
Borrower shall reimburse Lender for all trustee, receiver and property manager
fees and commissions and all costs, expenses and charges incurred by those
parties in connection with this Agreement, the other Loan Documents, and the
Collateral.  Unless specified otherwise in this Section, all of Lender’s costs,
expenses and charges (collectively, the “Reimbursement Expenses”) shall be
payable by Borrower to Lender within five (5) days after demand from Lender and,
if not paid when due, shall accrue interest at the Default Rate.  The
Reimbursement Expenses shall be Obligations under this Agreement and shall be
secured by the Lien of this Agreement and the Security Agreement.
 
(g)           Right of Lender to Make Advance.  At the sole option of Lender,
and regardless of whether or not required conditions precedent have been
satisfied, Lender may disburse an Advance to itself to pay any interest, fees,
costs, expenses, and other amounts from time to time due and payable to Lender
pursuant to the Loan Documents.  In no event shall Lender have any obligation to
make such disbursements.  The making of any such Advance by Lender to itself
shall not be a cure or waiver of any Event of Default of Borrower under the Loan
Documents.
 
2.           Conditions to Advances.  The obligation of Lender to make an
Advance is subject to the satisfaction of each of the following conditions,
unless waived in writing by Lender, as determined in its sole and absolute
discretion:
 
(a)           No Default; Representations.  At the time of the request for an
Advance and at the time the Advance is to be made, no Event of Default under any
of the Loan Documents shall have occurred and be continuing or would occur as a
result of the making of such Advance.  At the time of the request for the
Advance and at the time the Advance is to be made, all representations and
warranties of Borrower and Guarantor in the Loan Documents shall be true,
correct and complete.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Payment of Costs, Expenses and Fees.  All costs, expenses and fees
to be paid by Borrower under the Loan Documents on or before the date of the
Advance will have been paid in full to Lender.
 
            (c)           No Material Adverse Effect.  Lender shall have
determined, in its sole judgment, that there has been no Material Adverse Effect
on the financial condition or prospects of Borrower, any Guarantor, the Business
or the Property.  “Material Adverse Effect” is defined as a change which (a)
materially impairs or is reasonably expected to impair the ability of Borrower
or Guarantor to pay and perform their obligations under the Loan Documents to
which they are a party; or (b) materially impairs or is reasonably expected to
materially impair the ability of Lender to enforce its rights and remedies under
any Loan Document; or (c) has or is reasonably expected to have any material
adverse effect on the Collateral, the lien of Lender in such Collateral or the
priority of such lien; or (d) is prejudicial to any Business, operations or
financial condition of Borrower or any Guarantor.
 
(d)           Borrower Delivery Requirements for each Advance.  In order to
request an Advance, Borrower or Borrowing Agent shall deliver to Lender the
“Request for Advance and Compliance Certificate” attached as Exhibit C (“Advance
Request”) printed on Borrower’s letterhead with the amount of the Advance being
requested, the intended use, Borrower’s loan number and the identification of
Borrower’s contact in connection with the Advance, including his/her office
phone number along with invoices to support the requested amount and to insure
that the requested Advance will meet the advance limitations described in
Section 1(e).  For purposes of the written request, cellular phone numbers for
the contact person are not in compliance with Lender’s requirements.  In
addition, Borrower shall provide full and complete account information where
Lender shall deposit the Advance if such account is different than the account
from which Borrower’s automatic payments are made to Lender.
 
So long as the above conditions in Sections 2(a) through 2(d) are satisfied on
or before Noon (central standard time) on a Business Day, the Advance for
approved invoices will be funded no later than the next Business Day, except in
the case of a Real Estate Advance, in which case Lender shall have a reasonable
time to fund the Real Estate Advance following receipt of satisfactory Real
Estate Due Diligence.  Borrower may not request more than five (5) Advances with
respect to the DLOC Loan or the 2nd DLOC Loan in any calendar month.  There is
no minimum amount required to be requested.  In no event shall the amount of the
collective Advances exceed the amount of the Loan.  Each Advance will be
deposited into Borrower’s or Borrowing Agent’s account identified in Section
2(d) above.
 
3.           Prepayment.  Borrower may, at any time during the term of the Loan,
prepay all of the outstanding principal of the DLOC Loan or the 2nd DLOC Loan in
full, but not in part or prepay the outstanding principal of the LOC Loan in
full or in part.  Concurrently with any such prepayment, Borrower shall pay all
accrued interest on such principal amount being prepaid as of the date of
prepayment, any other amounts payable under this Agreement and an amount equal
to any breakage costs incurred in connection with the termination of any
interest rate swap agreement, interest rate cap agreement and interest rate
collar agreement, or any other agreement or arrangement entered into between
Borrower and Lender and designed to protect Borrower against fluctuations in
interest rates or currency exchange rates.
 
 
 

--------------------------------------------------------------------------------

 
4.           Representations and Warranties.  Borrower hereby warrants and
represents to Lender on the Closing Date, at the time an Advance is made, and
upon the Term Loan Effective Date, the following:
 
(a)           Organization and Qualification.  Borrower is duly organized,
validly existing and in good standing under the laws of the state in which it
was incorporated, has the power and authority to carry on its business and to
enter into and perform all documents relating to this transaction, and is
qualified and licensed to do business in each jurisdiction in which such
qualification or licensing is required.  All information provided to Lender with
respect to Borrower and its operations is true and correct.
 
(b)           Due Authorization.  The execution, delivery and performance by
Borrower, and Guarantor as applicable, of the Loan Documents (i) have been duly
authorized by all necessary company action, (ii) do not contravene any law,
regulation, ordinance, order, or decree of any Governmental Authority, (iii) do
not contravene any provision of the Organizational Documents of Borrower, (iv)
do not violate any agreement or instrument by which Borrower is bound (with the
permitted exception of the AMC Grand Blanc, Inc. lease), and (v) will not result
in the creation of a Lien on any assets of Borrower except the Lien granted to
Lender pursuant to this Agreement and the Security Agreement.  Borrower has duly
executed and delivered to Lender the Loan Documents and they are valid and
binding obligations of Borrower enforceable according to their respective terms,
except as they may be limited by equitable principles and by bankruptcy,
insolvency or similar laws affecting the rights of creditors generally.  No
notice to, or consent by, any Governmental Authority is needed in connection
with this transaction.
 
(c)           Guaranty Agreement.  Each Guarantor has duly executed and
delivered to Lender a Guaranty Agreement (the “Guaranty”) and it is a valid and
binding obligation of each Guarantor enforceable according to its terms, except
as limited by equitable principles and by bankruptcy, insolvency or similar laws
affecting the rights of creditors generally. Borrower further represents that it
will provide notice to Lender of any event resulting in the emergence of a
Future Guarantor and Borrower shall direct such Future Guarantor to execute and
deliver to Lender a Guaranty.
 
(d)           Litigation.  Except as set forth in Schedule 4(d), there is no
claim, litigation, proceeding, investigation or inquiry, administrative or
judicial, pending or threatened against or affecting Borrower or its
shareholders, officers, Properties or assets that is an uninsured claim.
 
(e)           Business.  Borrower is not a party to or subject to any agreement
or restriction that may have a Material Adverse Effect on Borrower’s Business,
Property or prospects.
 
(f)           Licenses, etc.  Borrower has obtained any and all licenses,
permits, franchises, authorizations from each Governmental Authority, patents,
trademarks, copyrights or other rights necessary for the ownership of the
Property and the advantageous conduct of its Business.  Borrower possesses
adequate licenses, patents, patent applications, copyrights, trademarks,
trademark applications, and trade names to continue to conduct its business as
heretofore conducted by it, without any conflict with the rights of any other
person or entity.  All of the foregoing is in full force and effect and none of
the foregoing are in known conflict with the rights of others.
 
(g)           Laws and Taxes.  Borrower is in material compliance with all laws,
regulations, rulings, orders, injunctions, decrees, conditions or other
requirements applicable to or imposed upon Borrower by any law or by any
Governmental Authority, court or agency.  Borrower has filed all required tax
returns and reports that are now required to be filed by it in connection with
any federal, state and local tax, duty or charge levied, assessed or imposed
upon Borrower or its assets, including unemployment, social security, and real
estate taxes.  Borrower has paid all taxes which are now due and payable.  No
taxing authority has asserted or assessed any additional tax liabilities against
Borrower which are outstanding on this date.
 
 
 

--------------------------------------------------------------------------------

 
(h)           Title.  Borrower has good and marketable title to the assets
reflected on the most recent balance sheet submitted to Lender prior to the
Closing Date and the Collateral, free and clear from all liens and encumbrances
of any kind, except for (collectively, the “Permitted Liens”) (a) current taxes
and assessments not yet due and payable, (b) liens and encumbrances, if any,
reflected or noted on such balance sheet submitted to Lender prior to the
Closing Date or notes thereto, (c) assets disposed of in the ordinary course of
business, (d) any security interests, pledges, assignments or mortgages granted
to Lender to secure the repayment or performance of the Obligations, (e) pledges
and deposits of money securing statutory obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation (excluding liens under ERISA), (f) pledges or deposits of
money securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which Borrower is a party as lessee made in the ordinary
course of business, (g) inchoate and unperfected workers, mechanics’ or similar
Liens arising in the ordinary course of business, and (h) the liens and
encumbrances listed on Schedule 3(h).
 
(i)           Subsidiaries and Partnerships.  Except as set forth on Schedule
4(i), Borrower has no Subsidiaries and is not a party to any partnership
agreement or joint venture agreement.
 
(j)           Defaults.  Borrower is in compliance with all Franchise
Agreements, Lease Agreements, and other material agreements applicable to it and
the Property and Collateral and there does not now exist any default or
violation of or under any of the terms, conditions or obligations of (a) its
Organizational Documents, or (b) any indenture, mortgage, deed of trust,
franchise, lease, permit, contract agreement or other instrument to which
Borrower is a party or by which it is bound, and the consummation of the
transactions contemplated hereunder will not result in such default or
violation.
 
(k)           ERISA.  Borrower and all individuals or entities who along with
Borrower would be treated as a single employer under ERISA or the Internal
Revenue Code of 1986, as amended (an “ERISA Affiliate”), are in compliance with
all of their obligations to contribute to any “employee benefit plan” as that
term is defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, and any regulations promulgated thereunder from time to time
(“ERISA”).  Borrower and each of its ERISA Affiliates are in full compliance
with ERISA, and there exists no event described in Section 4043(b) thereof
(“Reportable Event”).
 
(l)            Insurance.  Borrower has obtained, shall maintain or cause to be
maintained at all times, insurance for Borrower, the Property, the Business and
Collateral as set forth in Section 5(b) of this Agreement.
 
(m)          Environmental Laws.  Borrower, its Business operations (including,
but not limited to, the business and franchises) and its assets (including, but
not limited to the Collateral, the Business and the Property) are and shall be
in compliance with all Environmental Laws.  “Environmental Laws” means all
present and future federal, state and local laws (including common law) and
ordinances and rules, regulations, requirements, orders, directives, injunctions
and decrees of any Governmental Authority, relating to Hazardous Materials or
the protection of public and worker health and safety or the environment in the
jurisdictions where the Properties are located or where any Hazardous Materials
used, generated or disposed of with respect to the Properties by Borrower are
located.  “Hazardous Materials” means any substance, material or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances.
 
 
 

--------------------------------------------------------------------------------

 
(n)           Financial Statements.  Borrower represents that all financial
statements provided to Lender, either prior to or contemporaneously herewith,
are true, correct and complete in all material respects, and that there has been
no material adverse change in the financial condition or prospects of Borrower,
any Guarantor or the Business since the date of such financial
statements.  Borrower shall provide to Lender any and all additional financial
information and materials as Lender may request concerning Borrower, Guarantor,
the Collateral, the Property or the Business, all of which shall be in form and
substance satisfactory to Lender in all respects.  All of the financial
statements and other information and materials delivered or caused to be
delivered by Borrower to Lender have been and shall be prepared in accordance
with GAAP and shall be accurate and complete in all respects.
 
(o)           Persons with Disabilities; Accessibility.  The Collateral and the
Property presently do, and the Collateral and Property at all times shall,
strictly comply to the extent applicable with the requirements of the Americans
with Disabilities Act of 1990 as may be amended, all state and local laws and
ordinances related to accessibility for persons with disabilities and all rules,
regulations, and orders issued pursuant thereto including, without limitation,
the Americans with Disabilities Act Accessibility Guidelines for Buildings and
Facilities (collectively, “Access Laws”).  Notwithstanding any provisions set
forth herein or in any other document regarding Lender’s approval of alterations
of the Property, Borrower shall not alter the Property in any manner which would
increase Borrower’s responsibilities for compliance with the applicable Access
Laws without the prior written approval of Lender.  The foregoing shall apply to
tenant improvements constructed by Borrower or by any of their tenants.  Lender
may condition any such approval upon receipt of a certificate of Access Law
compliance from an architect, engineer or other person acceptable to
Lender.  Further, Borrower agrees to give prompt written notice to Lender of the
receipt by Borrower of any complaints related to violation of any Access Laws
and of the commencement of any proceedings or investigations which relate to
compliance with applicable Access Laws.
 
(p)           Lease Agreements and Franchise Agreements.  The Lease Agreements
and the Franchise Agreements each have an initial term, without exercised
options, greater than or equal to the term of the Loan, except as identified on
Schedule 4(p).  Borrower agrees to seek the prior consent of Lender prior to
choosing not to exercise an available option to extend a Lease Agreement or
Franchise Agreement.
 
The representations and warranties contained in this Section 4 are true, correct
and complete in all material respects, and do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make such
representation or warranty not misleading.
 
 
 

--------------------------------------------------------------------------------

 
5.           Affirmative Covenants.  Borrower covenants with, and represents and
warrants to, Lender that, from and after the execution date of this Agreement
until the Obligations are paid and satisfied in full:
 
(a)           Financial Statements.
 
(i)           Borrower will maintain a standard and modern system for accounting
in accordance with GAAP and will prepare and furnish to lender:
 
(1)           within one hundred twenty (120) days after each fiscal year end,
audited consolidating and consolidated year-end financial statements for
Borrower and any Affiliates prepared by an independent certified public
accountant in accordance with GAAP (subject to standard exceptions) in the
United States, consistently applied, in form and substance reasonably
satisfactory to Lender, along with a Compliance Certificate, the form of which
is attached hereto as Exhibit C;
 
(2)           within sixty (60) days after each quarter end, compiled quarterly
financial statements for Borrower and any Affiliates prepared in accordance with
GAAP (subject to standard exceptions) in the United States, consistently
applied, including year-to-date financial results, and comparisons to the
previous year’s financial results for such period, in form and substance
reasonably satisfactory to Lender, together with a Compliance Certificate, the
form of which is attached hereto as Exhibit C;
 
(3)           within sixty (60) days after each quarter end, individual Property
store sales reports;
 
(4)           within thirty (30) days after filing but no later than October 31
of any year, copies of federal tax returns filed by the Personal Guarantor,
along with a personal financial statement in form and substance reasonably
acceptable to Lender for such Personal Guarantor.
 
(ii)           Borrower shall give representatives of Lender access to its books
and records at all reasonable times, including permission to examine, copy and
make abstracts from any such books and records and such other information which
might be helpful to Lender in evaluating the status of the Loan as it may
reasonably request from time to time.
 
(iii)           If at any time Borrower has any subsidiaries which have
financial statements that could be consolidated with those of Borrower under
GAAP, the financial statements required above shall be the financial statements
of Borrower and all such subsidiaries prepared on a consolidated and
consolidating basis.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Insurance.  At its own expense, Borrower shall obtain and
maintain:
 
(i)           insurance against (a) loss, destruction or damage to its Property
and Business of the kinds included within the classification “All Risks of
Physical Loss” and such insurance shall be maintained in an amount which, after
the application of any deductible, shall be equal to the full insurable value of
the Property and the tangible Collateral.  The term “full insurable value” shall
mean the actual replacement cost of the Property and the Collateral (without
taking into account any depreciation, and exclusive of excavations, footings and
foundations, landscaping and paving) determined annually by an insurer, a
recognized independent insurance broker or an independent appraiser selected by
Lender and paid by Borrower.  Such All Risks of Physical Loss insurance shall
also include business interruption coverage for a minimum twelve (12) months’
loss of income, including coverage for all amounts due under the Note with
Lender named as a loss payee with respect to those payments, (b) Commercial
General Liability insurance covering bodily injury, death, property damage,
products liability and liability from the sale of liquor, beer or wine (if
applicable) in such amounts as are generally available at commercially
reasonable premiums and are generally required by institutional lenders for
businesses and assets comparable to the Property, Business and Collateral but in
any event for a combined single limit of at least $1,000,000.00 per occurrence,
and $3,000,000.00 in the aggregate, (c) statutory workers’ compensation
insurance with respect to any work in connection with the Property and Business
or on or about the Collateral and Property, (d) if any Property is in an area
identified by the Federal Emergency Management Agency as having special flood
hazards, flood insurance in an amount equal to the full insurable value or the
maximum limit of coverage available for the Collateral and the Property under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973, or the National Flood Insurance Reform Act of 1994, as each may be amended
from time to time, and (e) if any Property is in an area subject to earthquakes,
earthquake insurance equal to the full insurable value of the Property.  All
such policies shall (i) be issued by financially sound and reputable insurers
with a rating of at least “A” or better by both Standard & Poor’s Ratings
Service and Moody’s Investors Service (or such other credit rating agencies as
may be designated by Lender) or a general policy rating of “A-“ or better and a
financial class of VIII or better by A.M. Best Company, Inc., (ii) name Lender
as a “lender loss payee”, “additional insured” or “mortgagee”, as applicable,
and (iii) shall provide for thirty (30) days prior written notice to Lender
before such policy is altered, canceled or terminated.  All of the insurance
policies required hereby shall be evidenced by one or more Certificates of
Insurance delivered to Lender by Borrower on or before the Closing Date and at
such other times as Lender may request from time to time.
 
(ii)           any and all other insurance required under any of Borrower’s
Franchise Agreements and Lease Agreements.


(c)           Taxes.  Borrower shall pay when due all taxes, assessments and
other governmental charges imposed upon it or its assets, franchises, business,
income or profits before any penalty or interest accrues thereon, and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which by law might be a lien or charge upon any of its
assets, provided that (unless any material item or property would be lost,
forfeited or materially damaged as a result thereof) no such charge or claim
need be paid if it is being diligently contested in good faith, if Lender is
notified in advance of such contest and if Borrower establishes an adequate
reserve or other appropriate provision required by GAAP and deposits with Lender
cash or bond in an amount acceptable to Lender.
 
(d)           Compliance with Laws.  Borrower shall comply with all federal,
state and local laws, regulations and orders applicable to Borrower or its
assets including but not limited to all environmental laws, in all respects
material to Borrower’s Business, assets or prospects and shall immediately
notify Lender of any violation of any rule, regulation, statute, ordinance,
order or law relating to the public health or the environment and of any
complaint or notifications received by Borrower regarding any environmental or
safety and health rule, regulation, statute, ordinance or law.  Borrower shall
obtain and maintain any and all licenses, permits, franchises, authorizations
from Governmental Authorities, patents, trademarks, copyrights or other rights
necessary for the ownership of its Property and the advantageous conduct of its
Business and as may be required from time to time by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
(e)           Renewal of Lease Agreements and Franchise Agreements.  Borrower
agrees to take all actions necessary to renew the Lease Agreements and Franchise
Agreements that may require renewal during the term of the Loan or enter into a
comparable lease in the franchise territory, including, but not limited to those
identified on Schedule 4(p).
 
(f)           Other Amounts Deemed Loans.  If Borrower fails to pay any tax,
assessment, governmental charge or levy or to maintain insurance within the time
permitted or required by this Agreement, or to discharge any Lien prohibited
hereby, or to comply with any other Obligation, Lender may, but shall not be
obligated to, pay, satisfy, discharge or bond the same for the account of
Borrower.  To the extent permitted by law and at the option of Lender, all
monies so paid by Lender on behalf of Borrower shall be deemed Obligations and
Borrower’s payments under this Agreement may be increased to provide for payment
of such Obligations plus interest thereon.
 
(g)           Inspection Rights.  Upon reasonable notice during customary
business hours, Lender or its duly authorized representative shall have the
right to visit all the facilities of Borrower, meet with managers and inspect
all records and files relevant to the operation of the Business, subject to the
following limitations:
 
(i)           Lender may conduct such inspection only one time in any twelve
(12) month period unless there is an Event of Default, in which case, Lender has
the right to conduct an unlimited number of inspections; and
 
(ii)           the costs of such inspection shall be borne equally between
Borrower and Lender, unless the inspections occur during an Event of Default, in
which case the entire cost of such inspections shall be borne by Borrower.
 
(h)           Death or Permanent Disability of Operator.  Upon the death or
permanent disability of Operator (and the inability of Borrower to obtain
Lender’s approval of a suitable replacement within ninety (90) days of the event
of death or disability), Lender shall have the option to require Borrower to pay
all outstanding principal, interest and any other amounts due Lender pursuant to
the Obligations.
 
(i)           Operating Accounts.  Except for the Florida Entities, Borrower and
all Entity Guarantors shall maintain with Lender each of their primary operating
and store deposit accounts, so long as Lender has a branch within five (5) miles
of such store, and at the option of Lender, shall enter into agreements
permitting Lender to deposit all advances made hereunder and debit all fees,
charges and expenses in respect of the Obligations.
 
(j)           Further Assurances.  Borrower shall execute, acknowledge and
deliver, or cause to be executed, acknowledged or delivered, any and all such
further assurances and other agreements or instruments, and take or cause to be
taken all such other action, as shall be reasonably necessary from time to time
to give full effect to the Loan Documents and the transactions contemplated
thereby.  In connection with any assignment or transfer of all or any portion of
the Obligations or Collateral by Lender to any other person or entity, and such
other person or entity shall thereupon become vested with all the rights in
respect of such Obligations or Collateral, Borrower agrees to execute,
acknowledge and deliver or cause to be executed, acknowledged and delivered any
and all other agreements, documents or instruments requested by Lender and/or
its assignee or transferee.
 
 
 

--------------------------------------------------------------------------------

 
6.           Negative Covenants.  Borrower covenants with, and represents and
warrants to, Lender that, from and after the execution date of this Agreement
until the Obligations are paid and satisfied in full:
 
(a)           Limitation on Liens.  Borrower will not create or suffer to exist
any Lien in respect of any property of any character of Borrower including, but
not limited to, the Collateral (whether owned on the date hereof or hereafter
acquired) except for Permitted Liens.
 
(b)           Limitation on Transactions.  Borrower may enter into transactions
so long as they are with members of Borrower, a Guarantor or any Affiliate or
with officers, shareholders, or management employees of a Borrower, Guarantor,
or any Affiliate, so long as payments under any such transaction are subordinate
to the payments due to Lender under the Loan Documents.
 
(c)           Limitation on Investments.  Borrower will not form or acquire any
Subsidiary or acquire any interest in any business enterprise other than the
Business.
 
(d)           Limitation on Borrower’s Consolidation, Merger and
Sales.  Borrower will not sell, lease, assign, or transfer all, substantially
all or any material portion of the assets of Borrower, or enter into or approve
any liquidation, dissolution, combination, consolidation or merger involving
Borrower, or any reclassification or recapitalization of Borrower.
 
(e)           Limitation on Disposition of Assets.  Borrower will not sell or
otherwise dispose of any assets (other than the sale of inventory in the
ordinary course of business and the disposition of obsolete or inoperable
equipment) of Borrower unless the following conditions are satisfied:  (i) the
assets are sold at fair value, (ii) the assets are obsolete or are not necessary
to operate the Business, (iii) the proceeds from the sale or disposition are one
hundred percent (100%) in cash, and (iv) the proceeds are, within ten (10) days
of receipt, applied, with Lender’s written approval, to permanently reduce the
amount outstanding on the Note or are reinvested in assets used in the Business.
 
(f)           Change in the Business.  Borrower will not authorize, approve or
otherwise change in any substantive way the Business of Borrower.
 
(g)           Limitation on Distributions.  Borrower shall not distribute any
Excess Cash to the shareholders of Borrower, as shareholders, if:
 
(i)           any Event of Default has occurred and is continuing;
 
(ii)           any due and payable payment required to be made by Borrower to
Lender under this Agreement is outstanding;
 
(iii)           there were any overdue payments required to be made by Borrower
to Lender within the twelve (12) month period immediately preceding the proposed
date of distribution, regardless of whether Lender declared an Event of Default;
 
(iv)           Borrower is not in strict compliance with all obligations and
covenants contained in this Agreement; or
 
(v)           the distribution would reduce Borrower’s liquidity to an extent
that could be reasonably expected to damage the day-to-day operations of
Borrower.
 
 
 

--------------------------------------------------------------------------------

 
(h)           Limitations on Development.  Neither Borrower, Guarantor nor any
Affiliate of Borrower or Guarantor shall develop any other Business locations
(signing a lease agreement or franchise agreement or acquiring the property on
which a Business will be located) without Lender’s consent, if:
 
(i)           any Event of Default has occurred and is continuing;
 
(iii)           Borrower is not in strict compliance with all obligations and
covenants contained in this Agreement; or
 
(iv)           the distribution would reduce Borrower’s liquidity to an extent
that could be reasonably expected to damage the day-to-day operations of
Borrower.
 
(i)           Limitation on Payment of Management Expenses.  Borrower shall not
pay any Management Expenses unless (a) each Property is open for business to the
general public and (b) Borrower is current on all of its payments and other
obligations to Lender.
 
(j)           Limitation on Indebtedness.  Borrower will not create, assume,
incur, or suffer to exist any Indebtedness other than liabilities incurred by
Borrower in the ordinary course of conducting its business and loans related to
the acquisition of real estate located at 2055 Badlands Dr., Brandon, Florida in
an amount not to exceed Two Million Five Hundred Seventy-Three Thousand Sixty
and no/100 Dollars ($2,573,060.00).
 
(k)           Margin Securities.  No amount advanced to Borrower under the Note
shall be used for the purpose of purchasing or carrying any “margin stock” or
“margin security,” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 CFR 221 and 224.
 
7.           Financial Covenants.
 
(a)           Debt Service Coverage Ratio.  Borrower shall cause to be
maintained as of the end of each fiscal quarter a Debt Service Coverage Ratio
for the trailing twelve (12) month period of greater than or equal to 1.20 to
1.0.
 
(b)           Lease Adjusted Leverage Ratio (tested on a quarterly
basis).  Borrower shall not cause the Lease Adjusted Leverage Ratio of Borrower
on a consolidated basis to be greater than the Applicable Ratio, said ratio to
be tested on a quarterly basis for the trailing twelve (12) month
period.  “Applicable Ratio” shall mean 5.75:1.00 for calculations made on or
before December 31, 2010; 5.50:1.00 for calculations made on or before December
31, 2011; and 5.00:1.00 for calculations made thereafter.
 
(c)           Lease Adjusted Leverage Ratio (tested at the time of each
Advance).  Borrower shall not cause the Lease Adjusted Leverage Ratio of
Borrower on a consolidated basis to be greater than the Applicable Ratio, said
ratio to be tested on a quarterly basis for the trailing twelve (12) month
period.  “Applicable Ratio” shall mean 5.25:1.00 for calculations made on or
before December 31, 2010; 5.00:1.00 for calculations made on or before
December 31, 2011; and 4.50:1.00 for calculations made thereafter.
 
(d)           Adjustments for New Businesses.  The Debt Service Coverage Ratio
and the Lease Adjusted Leverage Ratio will be modified so that calculation of
such ratios will not include results from Businesses open for a period of less
than twelve (12) months.  In addition, all figures for Businesses in their
second year of operation will be adjusted so that such figures are tested on
annualized basis rather than a trailing twelve (12) month basis.
 
 
 

--------------------------------------------------------------------------------

 
8.           Events of Default.  Upon the occurrence of any of the following
events (each, an “Event of Default”), Borrower hereby agrees to refuse any
payment under an Inter-Affiliate Loan, and Lender may, at its option, without
any demand or notice whatsoever, declare the Note and all Obligations to be
fully due and payable in their aggregate amount, together with accrued interest
and all prepayment premiums, fees, and charges applicable thereto:
 
(a)           Except as otherwise provided in this Agreement, any failure to
make any payment when due of principal or accrued interest under this Agreement,
the Note or any other Obligation and such nonpayment remains uncured for a
period of ten (10) days thereafter;
 
(b)           Any representation or warranty of Borrower, or Guarantor as
applicable, set forth in this Agreement, the Loan Documents or in any agreement,
instrument, document, certificate or financial statement evidencing,
guarantying, securing or otherwise related to, this Agreement or any other
Obligation is materially inaccurate or misleading;
 
(c)           Borrower fails to observe or perform any other term or condition
of this Agreement, the Loan Documents or any other term or condition set forth
in any agreement, instrument, document, certificate or financial statement
evidencing, guarantying or otherwise related to this Agreement, the Loan
Documents or any other Obligation, or Borrower otherwise defaults in the
observance or performance of any covenant or agreement set forth in any of the
foregoing for a period of thirty (30) days after notice to Borrower of such
failure or default;
 
(d)           A default or an event of default occurs under the Security
Agreement, the Guaranty or any other Loan Document;
 
(e)           The death, permanent disability, legal incompetence or dissolution
of any Borrower, Operator or of any Guarantor of the Obligations (and the
inability of Borrower to obtain Lender’s approval of a suitable replacement
within ninety (90) days of the event of death or disability), or the merger or
consolidation of any of the foregoing with a third party, or the lease, sale or
other conveyance of a material part of the assets or business of any of the
foregoing to a third party outside the ordinary course of its business, or the
lease, purchase or other acquisition of a material part of the assets or
business of a third party by any of the foregoing;
 
(f)           The occurrence of any event that causes a Material Adverse Effect
on Borrower’s or Guarantors’ business operations (including, but not limited to,
the Businesses), financial condition, assets or Collateral;
 
(g)           The creation of any Lien (except a lien to Lender and the
Permitted Liens) on, the institution of any garnishment proceedings by
attachment, levy or otherwise against, the entry of a judgment against, or the
seizure of, any of the property of Borrower or any Guarantor hereof including,
without limitation, the Collateral for a period of thirty (30) days after notice
of such default to Borrower;
 
 
 

--------------------------------------------------------------------------------

 
(h)           A commencement by Borrower or any Guarantor of the Obligations of
a voluntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect; or the entry of a decree or order for relief in
respect of Borrower or any Guarantor of the Obligations in a case under any such
law or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of Borrower or any Guarantor of the
Obligations, or for any substantial part of the property of Borrower or any
Guarantor of the Obligations, or ordering the wind-up or liquidation of the
affairs of Borrower or any Guarantor of the Obligations; or the filing of a
petition initiating an involuntary case in which Borrower or any Guarantor is
the debtor under any such bankruptcy, insolvency or similar law; or the making
by Borrower or any Guarantor of the Obligations of any general assignment for
the benefit of creditors; or the failure of Borrower or any Guarantor of the
Obligations generally to pay its debts as such debts become due; or the taking
of action by Borrower or any Guarantor of the Obligations in furtherance of any
of the foregoing;
 
(i)           Any sale, conveyance or transfer of any rights in the Collateral
securing the Obligations, or any destruction, loss or damage of or to any
material portion of the Collateral;
 
(j)           The occurrence of a default or an event of default under one or
more of the Franchise Agreements or Lease Agreements or any other material
agreement to which Borrower is a party for a period of thirty (30) days after
notice of such default to Borrower; or
 
(k)           The occurrence of any Event of Default beyond any applicable grace
or cure period under any loan agreement and loan documents evidencing and/or
securing any of the Obligations owed by Borrower, an Affiliate or any Guarantor
to Lender.
 
9.             Remedies.  In addition to any other remedy permitted by law,
Lender may at any time after the occurrence and during the continuance of an
Event of Default, without notice, apply the Collateral to the Note or such other
Obligations, whether due or not, and Lender may, at its option, proceed to
enforce and protect its rights by an action at law or in equity or by any other
appropriate proceedings; provided that the Note and the Obligations shall be
accelerated automatically and immediately if the Event of Default arises under
Section 8(i) above.  Borrower shall pay all costs of collection incurred by
Lender, including its reasonable attorney’s fees, if this Agreement is referred
to an attorney for collection, whether or not payment is obtained before entry
of judgment, which costs and fees are Obligations secured by the Collateral.
 
Lender’s rights and remedies hereunder are cumulative, and may be exercised
together, separately, and in any order.  No delay on the part of Lender in the
exercise of any such right or remedy shall operate as a waiver.  No single or
partial exercise by Lender of any right or remedy shall preclude any other
further exercise of it or the exercise of any other right or remedy.  No waiver
or indulgence by Lender of any Event of Default is effective unless in writing
and signed by Lender, nor shall a waiver on one occasion be construed as a
waiver of any other occurrence in the future.
 
10.           Miscellaneous.
 
            (a)           Surveys and Environmental Reports.  Intentionally
omitted.
 
(b)           Entire Agreement.  This Agreement constitutes the complete and
exclusive agreement and understanding between Lender and Borrower, and
supersedes all prior agreements and understandings relating to the subject
matter hereof.  No usage of trade, course of performance, or course of dealing
evidence may be used by a party to contradict, explain, supplement, or otherwise
affect this Agreement, and no extrinsic evidence may be used by a party to
resolve or introduce an ambiguity in the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
            (c)           Severability.  The declaration of invalidity of any
provision of this Agreement shall not affect any part of the remainder of the
provisions.
 
(d)           Assignment.  Borrower may not assign any of its rights, remedies
or obligations described in this Agreement without the prior written consent of
Lender, which consent may be withheld in Lender’s sole discretion.  Lender may
assign some or all of its rights and remedies described in this Agreement
without notice to, or prior consent from, Borrower.
 
(e)           Waiver of Borrower.  Borrower, and any Guarantor hereof, hereby
waives demand, presentment, protest and notice of dishonor, notice of protest
and notice of default except as otherwise specified in this
Agreement.  Borrower, including but not limited to all co-makers and
accommodation makers of the Note, hereby waives all suretyship defenses
including but not limited to all defenses based upon impairment of collateral
and all suretyship defenses described in Section 3-605 of the Uniform Commercial
Code (the “UCC”).  Such waiver is entered to the full extent permitted by
Section 3-605 (i) of the UCC.
 
(f)           Waiver; Amendments.
 
(i)  No failure or delay by Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of Lender under the Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or any Loan Document or consent to any
departure by Borrower therefrom shall in any event be effective unless the same
shall be permitted by Section 10(f)(ii) of this Agreement, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.
 
(ii)  No Loan Document, this Agreement or provision thereof may be waived,
amended or modified except, in the case of this Agreement, by an agreement or
agreements in writing entered into by Borrower and Lender or, in the case of any
other Loan Document, by an agreement or agreements in writing entered into by
the parties thereto with the consent of Lender.
 
(g)           Jury Waiver.  BORROWER, AND ANY GUARANTOR HEREOF, WAIVES THE RIGHT
TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(h)           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, without
reference to principles of conflicts of law.
 
(i)           Notices.  Except as otherwise specifically provided herein, all
notices, requests, consents, and other communications hereunder must be in
writing and delivered (i) if to Lender, RBS Citizens, N.A., 28 State Street,
Boston, MA  02109, Attn: Christopher J. Wickles, Senior Vice President, and (ii)
if to Borrower, to the address set forth on the signature page of this
Agreement.  All communications hereunder shall be in writing and shall be deemed
given upon the earlier of receipt, one (1) Business Day after being sent by
facsimile transmission or by reputable overnight courier, or three (3) Business
Days after being sent by certified mail.  Each party, by notice so given, may
specify a different notice address.  Any notice of change of address shall be
effective only upon receipt.
 
 
 

--------------------------------------------------------------------------------

 
(j)            Successors and Assigns.  This Agreement shall inure to the
benefit of and shall bind the parties hereto, their heirs, legal
representatives, successors and permitted assigns.
 
(k)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.
 
(l)            Lender Discussions with Franchisor.  On the occurrence of an
Event of Default beyond any applicable grace or cure period, Borrower hereby
authorizes Lender to discuss with Buffalo Wild Wings International, Inc., or its
successors or assigns (“Franchisor”) Borrower’s financial condition, operations
and any other matters relating to Borrower, the Business or the
Property.  Borrower further (i) consents to the release to Lender by Franchisor
of any information relating to the foregoing matters, and (ii) instructs
Franchisor to release any information relating to the foregoing matters upon the
request of Lender.
 
(m)           Loan Sales; Participations.  Borrower agrees that Lender may
elect, at any time in its sole discretion, to assign, convey, sell, transfer,
securitize or grant a participation in (a “Disposition”) all or any portion of
Lender’s rights and obligations under this Agreement and the other Loan
Documents, including any and all servicing rights, and that any such Disposition
may be to one or more financial institutions, private investors, public
securities marketplace, trust and/or other entities, in Lender’s sole discretion
(“Additional Creditors”).  Borrower further agrees that whether or not the Loan
or any interest therein is sold or transferred, Lender may disseminate to any
actual or potential Additional Creditors and to any servicer of the Loan,
Governmental Authority, securities rating agency, bond insurer, and any other
Person in connection with a Disposition (“Other Disposition Parties”), all
financial and other information and materials which have been or shall be
provided to or known by Lender with respect to this Agreement, the other Loan
Documents, the Loan, Borrower, its business operations (including, but not
limited to, the Enterprises), or their assets (including, but not limited to,
the Collateral and Properties).  Borrower shall promptly execute and deliver to
Lender any estoppel certificates or other documents requested by Lender in
connection with a Disposition of the Loan within fifteen (15) days from the date
of such request.  The indemnity and hold harmless obligations of Borrower under
this Agreement and the other Loan Documents also shall also inure to the benefit
of the Additional Creditors and the Other Disposition Parties and their
respective owners, directors, managers, officers, employees, and agents.
 
(n)           Grammatical Interpretation; Construction.  The headings of
sections and subsections and divisions in this Agreement and the other Loan
Documents are only for convenience of reference and will not govern the
interpretation of any of the provisions of this Agreement or the other Loan
Documents.  All grammatical changes shall be made to this Agreement and the
other Loan Documents to maximize the rights and benefits belonging to Lender,
including, without limitation, so that the singular shall include the plural and
the masculine the feminine and vice versa.
 
(o)           Time is of the Essence.  Time is of the essence with respect to
this Agreement and the other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
(p)           Joint and Several Liability.  If more than one person is liable
for any indebtedness, liabilities and obligations to Lender described in this
Agreement or the other Loan Documents or grants Lender a Lien against their
assets (x) their liability shall be joint and several in nature and affect their
jointly and/or severally-owned assets and (y) except as prohibited by applicable
state law, each person waives (a) any right to require Lender to: (i) proceed
against any other person, (ii) proceed against or exhaust any security received
from any other person, or (iii) pursue any other remedy whatsoever; (b) any
defense arising by reason of the application by any other person of the proceeds
of any borrowing; (c) any defense resulting from the absence, impairment or loss
of any right of reimbursement, subrogation, contribution or other right or
remedy of any person against any other person, or any security, whether
resulting from an election by Lender to foreclose upon security by non-judicial
sale, or otherwise; (d) any setoff or counterclaim of any other person or any
defense which results from any disability or other defense of any other person
or the cessation or stay of enforcement from any cause whatsoever of the
liability of any other person (including, without limitation, the lack of
validity or enforceability of any Loan Document); (e) any right to exoneration
of sureties which would otherwise be applicable; (f) any right of subrogation or
reimbursement and, if there are any guarantors of the Obligations, any right of
contribution, and right to enforce any remedy which Lender now has or may
hereafter have against any other person and any benefit of, and any right to
participate in, any security now or hereafter received by Lender; (g) all
presentments, diligence, demands for performance, notices of non-performance,
notices delivered under this Agreement or any other Loan Document, protests,
notice of dishonor, and notices of acceptance of the Note and of the existence,
creation or incurring of new or additional Obligations and notices of any public
or private foreclosure sale; (h) the benefit of any statute of limitations to
the extent permitted by law; (i) any appraisement, valuation, stay, extension,
moratorium, redemption or similar law or similar rights for marshaling; (j) any
right to be informed by Lender of the financial condition of any other person or
any change therein or any other circumstances bearing upon the risk of
nonpayment or nonperformance of the Obligations; and (k) the benefit of all
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms of this Agreement or any other Loan Document, and
agrees that the Obligations of each person shall not be affected by any
circumstances, whether or not referred to in this Agreement or any other Loan
Document, which might otherwise constitute a legal or equitable discharge of any
person.  Each person has the ability and assumes the responsibility for keeping
informed of the financial condition of any other person and of other
circumstances affecting such nonpayment and nonperformance risks.  Without
limiting the generality of any of the foregoing, each person hereby waives any
right to be reimbursed by any other person for any payment of the Obligations
made directly or indirectly by either person or from any property of any person,
whether arising by way of any statutory, contractual or other right of
subrogation, contribution, indemnification or otherwise.
 
(q)           Capital Adequacy.  Borrower shall pay directly to Lender from time
to time on request such amounts as Lender may determine to be necessary to
compensate Lender or its parent or holding company for any costs which it
determines are attributable to the maintenance by Lender or its parent or
holding company, pursuant the requirement of any Governmental Authority, of
capital in respect of maintaining its loans (such compensation to include,
without limitation, an amount equal to any reduction of the rate of return on
assets or equity of Lender or its parent or holding company to a level below
that which such Lender or its parent or holding company could have achieved but
for such requirement of the Governmental Authority).  Lender will notify
Borrower that it is entitled to compensation pursuant to this Section as
promptly as practicable after it determines to request such compensation.  Such
notice to Borrower will set forth in reasonable detail the basis and amount of
the request for compensation.  Any request for additional compensation under
this Section shall be paid by Borrower within thirty (30) days of the receipt by
Borrower of the notice described in this Section.
 
 
 

--------------------------------------------------------------------------------

 
(r)           Lost Note.  Borrower shall, if the Note is mutilated, destroyed,
lost or stolen (a “Lost Note”), promptly deliver to Lender, upon receipt from
Lender of an affidavit in a form reasonably acceptable to Lender and Borrower
stipulating that such Note has been mutilated, destroyed, lost or stolen, in
substitution therefor, a new promissory note containing the same terms and
conditions as such Lost Note with a notation thereon of the unpaid principal and
accrued and unpaid interest.  Borrower shall provide fifteen (15) days’ prior
notice to Lender before making any payments to third parties in connection with
a Lost Note.
 
(s)           Cross-Collateral.  All Loans and Advances by Lender to Borrower or
an Affiliate under this Agreement, the Loan Documents or any other loan
agreement or loan documents between such parties constitute one transaction, and
all Indebtedness and the Obligations of Borrower or an Affiliate to Lender under
this Agreement, the Loan Documents or any other loan agreement or loan
documents, present and future, constitute one obligation secured by the
Collateral of the Loan or the Collateral of an Affiliate loan and security held
and to be held by Lender hereunder and by virtue of all other assignments and
security agreements between Borrower and Lender now and hereafter existing, as
may be amended, restated, supplemented, extended or renewed.
 
11.           Definitions.  All financial terms used herein but not defined on
the exhibits, in the Security Agreement or any other Loan Document have the
meanings given to them by GAAP.  All other undefined terms have the meanings
given to them in the Uniform Commercial Code as adopted in the state whose law
governs this instrument.  The following definitions are used herein:
 
“2nd DLOC Advance” means each disbursement of the 2nd DLOC Loan made during the
2nd DLOC Draw Period pursuant to this Agreement upon the satisfaction or waiver
of the conditions precedent to such 2nd DLOC Advance set forth in Section 2 of
this Agreement.
 
“2nd DLOC Draw Period” means the eighteen (18) month period from the Closing
Date to the Term Loan Effective Date.
 
“2nd DLOC Loan” has the meaning set forth in Section 1(a)(ii) of this Agreement.
 
“2nd DLOC Maturity Date” has the meaning set forth in Section 1(b)(ii)(b) of
this Agreement.
 
“2nd DLOC Note” has the meaning set forth in Section 1(a)(ii) of this Agreement.
 
“Access Laws” has the meaning set forth in Section 4(o) of this Agreement.
 
“Account” means Account No. 4505419176 maintained by Lender in the name of
Borrowing Agent.
 
“Additional Creditors” has the meaning set forth in Secton 10(m) of this
Agreement.


“Adjusted LIBOR Rate” means, relative to a LIBOR Rate Loan, a rate per annum
determined by dividing (x) the LIBOR Rate for such LIBOR Interest Period by (y)
a percentage equal to one hundred percent (100%) minus the LIBOR Reserve
Percentage.
 
“Advance” or “Advances” means any DLOC Advance, 2nd DLOC Advance or LOC Advance.
 
 
 

--------------------------------------------------------------------------------

 
“Advance Request” has the meaning set forth in Sction 2(d) of this Agreement.
 
            “Affiliate” means, as to Borrower, (a) any person or entity which,
directly or indirectly, is in control of, is controlled by or is under common
control with, Borrower, or (b) any person who is a director, officer or employee
(i) of Borrower or (ii) of any person described in the preceding clause (a);
provided, however, that this definition shall not include TM Apple Co., Inc. or
Ansley Group, LLC.
 
“Borrower” has the meaning given to such term in the Introduction to this
Agreement.
 
“Borrowing Agent” means Diversified Restaurant Holdings, Inc., a Nevada
corporation, who has the authority from each Borrower to act on its behalf for
limited purposes, including but not limited to, making requests to Lender,
providing payments due under the Loan, and other communications with Lender as
necessitated by the Loan Documents.
 
“Business” means (i) the current and future Buffalo Wild Wings franchised
restaurants operated by Borrower or an Affiliate pursuant to a Franchise
Agreement, (ii) the current and future Bagger Dave’s restaurants operated by
Borrower or an Affiliate, (iii) Bagger Dave’s Franchising Corporation’s
franchise and licensing business, (iv) real estate owned by Borrower or an
Affiliate, (v) restaurant management services provided by Borrower, Guarantor or
an Affiliate, and (vi) ownership or operations of other concepts within the
hospitality industry.
 
“Business Day” means:


(a)           any day which is neither a Saturday or Sunday nor a legal holiday
on which commercial banks are authorized or required to be closed in Boston,
Massachusetts;


(b)           when such term is used to describe a day on which a borrowing,
payment, prepayment or repayment is to be made in respect of a LIBOR Rate Loan,
any day which is (i) neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City, and
(ii) a London Banking Day; and


(c)           when such term is used to describe a day on which an interest rate
determination is to be made in respect of a LIBOR Rate Loan, any day which is a
London Banking Day.


            “Closing Date” means May 5, 2010 with respect to the DLOC Loan and
the date of this Agreement with respect to the 2nd DLOC Loan and the LOC Loan.
 
“Collateral” means all property of Borrower in which Lender has a lien, security
interest or collateral assignment pursuant to the terms of this Agreement or any
other Loan Document.
 
        “Debt Service Coverage Ratio” means for the period in question, on a
consolidated basis for Borrower and all Affiliates, the calculation described as
a ratio of (i) (a) EBITDA, less (b) cash taxes, less (c) maintenance capital
expenditures ($10,000 per store), less (d) distributions, less (e) changes in
Borrower shareholder notes, divided by (ii) Interest Expense and Principal
Payments of the Indebtedness.  For purposes of this calculation, “Interest
Expense and Principal Payments of the Indebtedness” shall include payments under
all loan arrangements between Borrower and all Affiliates and its
members/shareholders, whether now existing or hereafter arising and whether or
not reflected on Borrower’s internal financial statements.
 
 
 

--------------------------------------------------------------------------------

 
“Default Rate” has the meaning set forth in Section 1(d)(i)(b) of this
Agreement.
 
“Disposition” has the meaning set forth in Section 10(m) of this Agreement.
 
“DLOC Advance” means each disbursement of the DLOC Loan made during the DLOC
Draw Period pursuant to this Agreement upon the satisfaction or waiver of the
conditions precedent to such DLOC Advance set forth in Section 2 of this
Agreement.
 
“DLOC Draw Period” means the eighteen (18) month period from the Closing Date to
the Term Loan Effective Date.
 
“DLOC Loan” has the meaning set forth in Section 1(a)(i) of this Agreement.
 
“DLOC Note” has the meaning set forth in Section 1(a)(i) of this Agreement.
 
“Earnings Before Interest and Taxes” means for any period the sum of (i) net
income (or loss) for such period (excluding extraordinary gains and losses),
plus (ii) all interest expense for such period, plus (iii) all charges against
income for such period for federal, state and local taxes.
 
           “EBITDA” means for any period the sum of (i) Earnings Before Interest
and Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period.
 
           “Entity Guarantor” means Diversified Restaurant Holdings, Inc., a
Nevada corporation, AMC Group, Inc., a Michigan corporation; AMC Wings, Inc., a
Michigan corporation, AMC Burgers, Inc., a Michigan corporation, and Bagger
Dave’s Franchising Corporation, a Michigan corporation, Bagger Dave’s
Franchising Corporation, a Michigan corporation.
 
“Environmental Laws” has the meaning set forth in Section 4(m) of this
Agreement.
 
“ERISA” has the meaning set forth in Section 4(k) of this Agreement.
 
“ERISA Affiliate” has the meaning set forth in Section 4(k) of this Agreement.
 
“Event of Default” has the meaning set forth in Section 8 of this Agreement.
 
“Excess Cash” means Borrower’s net income under GAAP less (a) all payments to
lenders, (b) reserves for capital improvements, replacements and contingencies,
and (c) any other amounts reasonably necessary to be retained by Borrower for
the effective maintenance of the Business as determined in good faith by
Operator.
 
“Florida Entities” shall include Buckeye Group, LLC, Buckeye Group II, LLC, MCA
Enterprises Brandon, Inc., AMC North Port, Inc., AMC Riverview, Inc., AMC Ft.
Myers, Inc., AMC Lakeland, Inc., and any future entities affiliated with
Borrower organized or conducting business in the State of Florida.
 
 
 

--------------------------------------------------------------------------------

 
            “Franchise Agreements” means the agreements listed on Schedule 1
between Buffalo Wild Wings International, Inc. and Borrower or an Affiliate of
Borrower for the operation of a Buffalo Wild Wings Business at a Property.
 
“Franchisor” has the meaning set forth in Section 10(l) of this Agreement.
 
“Funded Debt” of any person as of any date means the sum of all current and
long-term obligations (including all current and long-term obligations with
respect to capital leases) of such person as of such date.
 
“Funding Date” means May 5, 2010 for the DLOC Loan, June 7, 2011 for the 2nd
DLOC Loan, and June 7, 2011 for the LOC Loan.


“Future Guarantor” is defined as any person who becomes a twenty-five percent
(25%) or greater owner in any Borrower or Entity Guarantor.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time.
 
“Governmental Authority” means any nation, sovereign or government; any state or
other political subdivision thereof; any agency, authority or instrumentality
thereof or of any such state or political subdivision; and any entity or
authority exercising executive, legislative, taxing, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank, stock exchange, regulatory body, arbitrator, public sector entity,
supra-national entity and any self-regulatory organization.
 
“Guarantor” means, jointly and severally, the Personal Guarantor and the Entity
Guarantor.
 
            “Guaranty” has the meaning set forth in Section 4(c) of this
Agreement.
 
“Hazardous Materials” has the meaning set forth in Section 4(m) of this
Agreement.
 
“Hedge Agreement” means any hedge agreement, interest rate swap, cap, collar or
floor agreement or any other interest rate management devise entered into by
Borrower with Lender or any Person in connection with any Indebtedness of
Borrower that is designed to protect Borrower against fluctuations in interest
rates or currency exchange rates.
 
“Hedging Obligations” means, with respect to Borrower, all liabilities of
Borrower to Lender or any other Person under a Hedge Agreement.


“Indebtedness” means (i) all items (except items of capital stock, of capital
surplus, of general contingency reserves or of retained earnings, deferred
income taxes, and amount attributable to minority interest if any) which in
accordance with generally accepted accounting principles would be included in
determining total liabilities on a consolidated basis (if Borrower should have a
subsidiary) as shown on the liability side of a balance sheet as at the date as
of which indebtedness is to be determined, (ii) all indebtedness secured by any
mortgage, pledge, lien or conditional sale or other title retention agreement to
which any property or asset owned or held is subject, whether or not the
indebtedness secured thereby shall have been assumed (excluding non-capitalized
leases which may amount to title retention agreements but including capitalized
leases), and (iii) all indebtedness of others which Borrower or any subsidiary
has directly or indirectly guaranteed, endorse (otherwise than for collection or
deposit in the ordinary course of business), discounted or sold with recourse or
agreed (contingently or otherwise) to purchase or repurchase or otherwise
acquire, or in respect of which Borrower or any subsidiary has agreed to apply
or advance funds (whether by way of loan, stock purchase, capital contribution
or otherwise) or otherwise to become directly or indirectly liable and all net
obligations under any interest rate swap or other interest rate management
device or any Hedge Agreement.
 
 
 

--------------------------------------------------------------------------------

 
“Interest Payment Date” means the last Business Day of each LIBOR Interest
Period or, in the case of Prime Rate Loans, any day on which a payment of
principal is due hereunder.


“Interest Rate” means an amount per annum equal to the sum of the LIBOR
Advantage Rate and the LA Margin, or the LIBOR Rate and the LIBOR Rate Margin,
as applicable.
 
“LA Interest Period” means, with respect to any LIBOR Advantage Loan, the period
commencing on and including the date hereof (the “Start Date”) and ending on but
excluding the date which numerically corresponds to such date one month later,
and thereafter, each one month period ending on the day of such month that
numerically corresponds to the Start Date.  If an LA Interest Period is to end
in a month for which there is no day which numerically corresponds to the Start
Date, the LA Interest Period will end on the last day of such
month.  Notwithstanding the date of commencement of any LA Interest Period,
interest shall only begin to accrue as of the Closing Date.
 
“LA Margin” and “LIBOR Rate Margin” means:
 
If the Lease Adjusted Leverage Ratio is less than 4.50
3.0%
   
If the Lease Adjusted Leverage Ratio is greater than or equal to 4.5 but less
than 5.0
3.5%
   
If the Lease Adjusted Leverage Ratio is greater than or equal to 5.0
4.0%

 
“Lease Adjusted Leverage Ratio” as of any date means the ratio of (a) the sum of
(i) Funded Debt as of such date and (ii) Third Party Rent for the twelve (12)
month period ending on such date multiplied by eight (8), to (b) the sum of
EBITDA and Third Party Rent for the twelve (12) month period ending on such
date.
 
“Lease Agreements” means the Lease Agreements listed on Schedule 2, which
agreements are by and between the parties so indicated on such Schedule.
 
“Lender” has the meaning given to such term in the introduction to this
Agreement.
 
“LIBOR Advantage Loan” shall mean any loan or advance for which the applicable
rate of interest is based upon the LIBOR Advantage Rate.
 
“LIBOR Advantage Rate” means, relative to any LA Interest Period, the offered
rate for delivery in two London Banking Days of deposits of U.S. Dollars for a
term coextensive with the designated LA Interest Period which the British
Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day on which such LA Interest Period commences.  If the first day of any LA
Interest Period is not a day which is both a (i) Business Day, and (ii) a London
Banking Day, the LIBOR Advantage Rate shall be determined by reference to the
next preceding day which is both a Business Day and a London Banking Day.  If
for any reason the LIBOR Advantage Rate is unavailable and/or Lender is unable
to determine the LIBOR Advantage Rate for any LA Interest Period, Lender may, at
its discretion, either: (a) select a replacement index based on the arithmetic
mean of the quotations, if any, of the interbank offered rate by first class
banks in London or New York for deposits with comparable maturities or (b)
accrue interest at a rate per annum equal to Lender’s Prime Rate as of the first
day of any LA Interest Period for which the LIBOR Advantage Rate is unavailable
or cannot be determined.
 
 
 

--------------------------------------------------------------------------------

 
“LIBOR Interest Period” means, in the case of a LIBOR Rate Loan:


(i)           initially, the period beginning on (and including) the Funding
Date and ending on (but excluding) October 5, 2010 with respect to the DLOC Loan
and the period beginning on (and including) the Funding Date and ending on (but
excluding) June 1, 2011 with respect to the 2nd DLOC Loan and the LOC Loan (the
“Stub Period”); and
 
(ii)           then, each period commencing on (and including) the last day of
the applicable Stub Period and ending on (but excluding) the day which
numerically corresponds to such date one month thereafter (or, if such month has
no numerically corresponding day, the last Business Day of such month); and
 
(iii)           thereafter, each period commencing on the last day of the next
preceding LIBOR Interest Period and ending one month thereafter;
 
provided, however, that
 
(a)           if Borrower has or may incur Hedging Obligations with Lender in
connection with the Loan, the LIBOR Interest Period shall be of the same
duration as the relevant period set under the applicable Hedge Agreement;
 
(b)           if such LIBOR Interest Period would otherwise end on a day which
is not a Business Day, such LIBOR Interest Period shall end on the next
following Business Day unless such day falls in the next calendar month, in
which case such LIBOR Interest Period shall end on the first preceding Business
Day; and
 
(c)           no LIBOR Interest Period may end later than the termination of
this Agreement.
 
“LIBOR Rate” means, relative to any LIBOR Interest Period for a LIBOR Rate Loan,
the offered rate for deposits of U.S. Dollars in an amount approximately equal
to the amount of the LIBOR Rate Loan for a one month period which the British
Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day which is two London Banking Days prior to the beginning of such LIBOR
Interest Period.  If Lender cannot determine such offered rate by the British
Bankers’ Association, Lender may, in its discretion, select a replacement index
based on the arithmetic mean of the quotations, if any, of the interbank offered
rate by first class banks in London or New York for deposits in comparable
amounts and maturities.
 
 
 

--------------------------------------------------------------------------------

 
“LIBOR Rate Loan” means the Loan for the period(s) when the rate of interest
applicable to the Loan is calculated by reference to the LIBOR Rate in the
manner set forth herein.
 
“LIBOR Reserve Percentage” means, relative to any day of any LIBOR Interest
Period, the maximum aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.


“Lien” means any security interest, mortgage, pledge, assignment, lien or other
encumbrance of any kind, including interests of vendors or lessors under
conditional sale contracts or capital leases.
 
“Loan” means the DLOC Loan, the 2nd DLOC Loan or the LOC Loan, as applicable.
 
“Loan Documents” means each and every document or agreement executed by any
party evidencing, guarantying or securing any of the Obligations, including, but
not limited to, this Agreement, the Note, the Security Agreement, any Hedge
Agreement, the Trademark Security Agreement, the Guaranty, the Undertaking
Letter and any insurance policy, as each may be amended or restated from time to
time; “Loan Document” means any one of the Loan Documents.
 
“LOC Advance” means each disbursement of the LOC Loan made pursuant to this
Agreement upon the satisfaction or waiver of the conditions precedent to such
LOC Advance set forth in Section 2 of this Agreement.
 
“LOC Loan” has the meaning set forth in Section 1(a)(iii) of this Agreement.
 
“LOC Maturity Date” has the meaning set forth in Section 1(b)(ii)(b) of this
Agreement.
 
“LOC Note” has the meaning set forth in Section 1(a)(iii) of this Agreement.
 
“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
transacted in the London interbank market.
 
“Lost Note” has the meaning set forth in Section 10(r) of this Agreement.
 
“Management Expenses” means any and all expenses not directly attributable to a
particular franchised store, including salaries, bonuses or other compensation
to non-store level personnel.
 
“Material Adverse Effect” has the meaning set forth in Section 2(c) of this
Agreement.
 
“Maturity Date” means the DLOC Maturity Date, the 2nd DLOC Maturity Date or the
LOC Maturity Date, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
“Monthly Payment” means the monthly payment due each month during the Term Loan
Period which shall be calculated based on the use attributed to each DLOC
Advance as follows:  (a) eighty-four (84) months for equipment and leaseholds;
(b) one hundred forty-four (144) months for leasehold mortgages; or (c) one
hundred eighty (180) months for fee simple real estate.
 
“Note” has the meaning set forth in Section 1(a)(iii) of this Agreement.
 
“Obligation(s)” means all loans, advances, indebtedness and each and every other
obligation or liability of Borrower owed to Lender, however created, of every
kind and description whether now existing or hereafter arising and whether
direct or indirect, primary or as guarantor or surety, absolute or contingent,
liquidated or unliquidated, matured or unmatured, participated in whole or in
part, created by trust agreement, lease overdraft, agreement or otherwise,
whether or not secured by additional collateral, whether originated with Lender
or owed to others and acquired by Lender by purchase, assignment or otherwise,
and including, without limitation, all loans, advances, indebtedness and each
and every obligation or liability arising under this Agreement, all obligations
to perform or forbear from performing acts, and agreements, instruments and
documents evidencing, guarantying, securing or otherwise executed in connection
with any of the foregoing, together with any amendments, modifications and
restatements thereof, and all expenses and attorneys’ fees incurred by Lender
hereunder or any other document, instrument or agreement related to any of the
foregoing.
 
“Operator” means T. Michael Ansley, an individual residing in Michigan.
 
“Organizational Documents” means any articles, bylaws, certificates, operating
agreements, limited liability company agreements or similar organizational
documents of Borrower.
 
“Other Disposition Parties” has the meaning set forth in Section 10(m) of this
Agreement.
 
“Permitted Liens” has the meaning set forth in Section 4(h) of this Agreement.
 
“Personal Guarantor” means T. Michael Ansley, an individual residing in Michigan
and any Future Guarantor.
 
“Principal Repayment Amount” means the regularly scheduled reductions in the
outstanding principal of the DLOC Loan and the 2nd DLOC Loan to be made on each
Interest Period Date, as set forth in a written payment schedule provided by
Lender to Borrower upon the conversion of any DLOC Advances or 2nd DLOC Advances
to a Term Loan.
 
“Property” means the Buffalo Wild Wings and Bagger Dave’s properties listed on
Schedule 3 attached hereto and made a part hereof.
 
“Reportable Event” has the meaning set forth in Section 4(k) of this Agreement.
 
“Security Agreement” means that certain Security Agreement executed by Borrower
in favor of Lender, as the same may be amended or restated from time to time.
 
“Subsidiary” means any corporation, limited liability company or other entity in
which Borrower owns a majority of the voting equity interests or has the ability
to control or direct management of the business of such entity.
 
 
 

--------------------------------------------------------------------------------

 
“Term Loan” means the amortizing term loan that results from a conversion of
DLOC Advances or 2nd DLOC Advance in accordance with Section 2.
 
“Term Loan Effective Date” means any date of Borrower’s choosing and in no event
later than eighteen (18) months after the respective Closing Date for the DLOC
Loan and the 2nd DLOC Loan, on which date there shall be an automatic conversion
of Advances with respect to the DLOC Loan and the 2nd DLOC Loan, respectively,
to a Term Loan.


“Term Loan Payment Date” has the meaning set forth in Section 1(c)(ii) of this
Agreement.
 
“Term Loan Period” means, with respect to a Term Loan, a period equal to
eighty-four (84) months minus the number of months elapsed from the Closing Date
through the Term Loan Effective Date, and shall commence on the first day of the
month immediately following the Term Loan Effective Date.
 
“Third Party Rent” of any person for any period means all operating lease
expense for such period paid to third parties which are not Affiliates of such
person.
 
“Undertaking Letter” shall mean that certain Undertaking Letter dated May 5,
2010 by and among Lender, Borrower and Operator, as may be amended from time to
time.
 
[Remainder of page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, an authorized officer of Lender, each Borrower and the
Borrowing Agent have executed this Agreement as of the date first written above.
 
LENDER:


RBS CITIZENS, N.A.,
a national banking association


By:              /s/ Christopher J.
Wickles                                                   
Name:        Christopher J. Wickles
Title:          Sr. Vice President


BORROWER:


FLYER ENTERPRISES, INC.
ANKER, INC.
TMA ENTERPRISES OF NOVI, INC.
AMC GRAND BLANC, INC.
AMC PETOSKEY, INC.
AMC TROY, INC.
AMC FLINT, INC.
AMC PORT HURON, INC.
AMC CHESTERFIELD, INC.
AMC MARQUETTE, INC.
MCA ENTERPRISES BRANDON, INC.
AMC NORTH PORT, INC.
AMC RIVERVIEW, INC.
BERKLEY BURGERS, INC.
TROY BURGERS, INC.
ANN ARBOR BURGERS, INC.
AMC TRAVERSE CITY, INC.
BRIGHTON BURGERS, INC.
each, a Michigan corporation
 
AMC FT. MYERS, INC.
AMC LAKELAND, INC.
each, a Florida corporation
 
TMA ENTERPRISES OF FERNDALE, LLC
AMC WARREN, LLC
BUCKEYE GROUP, LLC
BUCKEYE GROUP II, LLC
each, a Michigan limited liability company


By:              /s/ David G.
Burke                                                   
Name:         David G. Burke
Title:           Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 
BORROWING AGENT:


DIVERSIFIED RESTAURANT HOLDINGS, INC.,
a Nevada corporation


By:              /s/ David G.
Burke                                                              
Name:         David G. Burke
Title:           Chief Financial Officer
 
ADDRESS FOR NOTICE FOR EACH BORROWER AND THE BORROWING AGENT:
Attn:  T. Michael Ansley
27680 Franklin Road
Southfield, MI  48034
 
 
WITH A COPY TO (which copy is intended only as information and does not
constitute legal notice hereunder):
Fahey Schultz Burzych Rhodes PLC
Attn:  Mark J. Burzych, Esq.
4151 Okemos Road
Okemos, MI 48864

 
STATE OF MICHIGAN


COUNTY OF OAKLAND


Acknowledged by David G. Burke, as the Chief Financial Officer of Berkley
Burgers, Inc., Ann Arbor Burgers, Inc., Troy Burgers, Inc., Flyer Enterprises,
Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc, Inc., AMC
Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc., AMC
Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC
North Port, Inc., AMC Riverview, Inc., Diversified Restaurant Holdings, Inc.,
AMC Ft. Myers, Inc., AMC Lakeland, Inc., AMC Traverse City, Inc., Brighton
Burgers, Inc., TMA Enterprises of Ferndale, LLC, AMC Warren, LLC, Buckeye Group,
LLC and Buckeye Group II, LLC, before me on the 27th day of May, 2011.


       Signature  /s/ Kathleen Marie
Howe                                                                                     


       Printed name  Kathleen Marie
Howe                                                                                     


       Notary public, State of Michigan, County of Wayne
       My commission expires 5/22/2017
       Acting in the County of Oakland
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
BORROWING ENTITIES
 
 
n
Berkley Burgers, Inc.

 
n
Ann Arbor Burgers, Inc.

 
n
Troy Burgers, Inc.

 
n
Flyer Enterprises, Inc.

 
n
Anker, Inc.

 
n
TMA Enterprises of Novi, Inc.

 
n
TMA Enterprises of Ferndale, LLC

 
n
AMC Warren, LLC

 
n
AMC Grand Blanc, Inc.

 
n
AMC Petoskey, Inc.

 
n
AMC Troy, Inc.

 
n
AMC Flint, Inc.

 
n
AMC Port Huron, Inc.

 
n
AMC Chesterfield, Inc.

 
n
AMC Marquette, Inc.

 
n
MCA Enterprises Brandon, Inc.

 
n
Buckeye Group, LLC

 
n
Buckeye Group II, LLC

 
n
AMC North Port, Inc.

 
n
AMC Riverview, Inc.

 
n
AMC Ft. Myers, Inc.

 
n
AMC Lakeland, Inc.

 
n
AMC Traverse City, Inc.

 
n
Brighton Burgers, Inc.



 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-1
 
FORM OF DLOC NOTE
 

$6,000,000.00  May 5, 2010

 
FOR VALUE RECEIVED, the borrowing entities identified on Exhibit A attached
hereto (jointly and severally, the “Borrower”), promise to pay to the order of
RBS Citizens, N.A., a national banking association (the “Lender”), the principal
sum of Six Million and no/100 Dollars ($6,000,000.00) or such lesser amount that
is the aggregate unpaid principal amount of the DLOC Loan made by Lender to
Borrower pursuant to Article 1 of the Credit Agreement (as hereinafter defined),
in immediately available funds at the office of Lender, 28 State Street, Boston,
MA  02109, together with interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Credit Agreement.
 
Lender is hereby authorized to record based on the loan payment schedule
attached hereto, or to otherwise record in accordance with its usual practice
(including, without limitation in Lender’s electronic data processing system),
the date and amount of each advance and the date and amount of each interest and
principal payment hereunder.
 
This Note is issued pursuant to, and is entitled to the benefits of, the
Development Line of Credit Agreement dated of even date herewith (which, as it
may be amended or modified and in effect from time to time, is herein called the
“Credit Agreement”), between Borrower and Lender, to which Credit Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Credit Agreement.
 

  FLYER ENTERPRISES, INC.,     a Michigan corporation            
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  ANKER, INC.,     a Michigan corporation            
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

 
 
 

--------------------------------------------------------------------------------

 

  TMA ENTERPRISES OF NOVI, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  TMA ENTERPRISES OF FERNDALE, LLC,     a Michigan limited liability company    
       
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   Manager          

  AMC WARREN, LLC,     a Michigan limited liability company            
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   Manager          

  AMC GRAND BLANC, INC.,     a Michigan corporation            
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  AMC PETOSKEY, INC.,     a Michigan corporation            
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  AMC TROY, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

 
 
 

--------------------------------------------------------------------------------

 

  AMC FLINT, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  AMC PORT HURON, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  AMC CHESTERFIELD, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  AMC MARQUETTE, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  MCA ENTERPRISES BRANDON, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  BUCKEYE GROUP, LLC,     a Michigan limited liability company          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   Manager          

        
 
 

--------------------------------------------------------------------------------

 

  BUCKEYE GROUP II, LLC,     a Michigan limited liability company          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   Manager          

  AMC NORTH PORT, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  AMC RIVERVIEW, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  BERKLEY BURGERS, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  TROY BURGERS, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

  ANN ARBOR BURGERS, INC.,     a Michigan corporation          
 
By:
/s/ T. Michael Ansley     Name: T. Michael Ansley     Title:   President        
 

   
 
 

--------------------------------------------------------------------------------

 
STATE OF __________________


COUNTY OF ________________
 
Acknowledged by T. Michael Ansley, the President of Berkley Burgers, Inc., Ann
Arbor Burgers, Inc., Troy Burgers, Inc., Flyer Enterprises, Inc., Anker, Inc.,
TMA Enterprises of Novi, Inc., AMC Grand Blanc, Inc., AMC Petoskey, Inc., AMC
Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc., AMC Chesterfield, Inc., AMC
Marquette, Inc., MCA Enterprises Brandon, Inc., AMC North Port, Inc., AMC
Riverview, Inc., as the Manager of TMA Enterprises of Ferndale, LLC, AMC Warren,
LLC, Buckeye Group, LLC and Buckeye Group II, LLC, before me on the _______ day
of May, 2010.
 
 
 

 
      Signature
_____________________________________________                                                                                   
 
       Printed name ___________________________________________
 
       Notary public, State of Michigan, County of Wayne _____________
       My commission expires ___________________________________
       Acting in the County of ___________________________________
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A to DLOC Note



 
n
Berkley Burgers, Inc.

 
n
Ann Arbor Burgers, Inc.

 
n
Troy Burgers, Inc.

 
n
Flyer Enterprises, Inc.

 
n
Anker, Inc.

 
n
TMA Enterprises of Novi, Inc.

 
n
TMA Enterprises of Ferndale, LLC

 
n
AMC Warren, LLC

 
n
AMC Grand Blanc, Inc.

 
n
AMC Petoskey, Inc.

 
n
AMC Troy, Inc.

 
n
AMC Flint, Inc.

 
n
AMC Port Huron, Inc.

 
n
AMC Chesterfield, Inc.

 
n
AMC Marquette, Inc.

 
n
MCA Enterprises Brandon, Inc.

 
n
Buckeye Group, LLC

 
n
Buckeye Group II, LLC

 
n
AMC North Port, Inc.

 
n
AMC Riverview, Inc.

 
n
AMC Ft. Myers, Inc.

 
n
AMC Lakeland, Inc.

 
n
AMC Traverse City, Inc.

 
n
Brighton Burgers, Inc.

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-2
FORM OF 2ND DLOC NOTE
 

$7,000,000.00 __________________, 2011

 
FOR VALUE RECEIVED, the borrowing entities identified on Exhibit A attached
hereto (jointly and severally, the “Borrower”), promise to pay to the order of
RBS Citizens, N.A., a national banking association (the “Lender”), the principal
sum of Seven Million and no/100 Dollars ($7,000,000.00) or such lesser amount
that is the aggregate unpaid principal amount of the 2nd DLOC Loan made by
Lender to Borrower pursuant to Article 1 of the Credit Agreement (as hereinafter
defined), in immediately available funds at the office of Lender, 28 State
Street, Boston, MA  02109, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Credit Agreement.
 
Lender is hereby authorized to record based on a loan payment schedule to be
provided to Borrower, or to otherwise record in accordance with its usual
practice (including, without limitation in Lender’s electronic data processing
system), the date and amount of each advance and the date and amount of each
interest and principal payment hereunder.
 
This 2nd DLOC Note is issued pursuant to, and is entitled to the benefits of,
the First Amended and Restated Development Line of Credit Agreement dated of
even date herewith (which, as it may be amended or modified and in effect from
time to time, is herein called the “Credit Agreement”), between Borrower and
Lender, to which Credit Agreement reference is hereby made for a statement of
the terms and conditions governing this Note, including the terms and conditions
under which this 2nd DLOC Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Credit Agreement.
 
FLYER ENTERPRISES, INC.
ANKER, INC.
TMA ENTERPRISES OF NOVI, INC.
AMC GRAND BLANC, INC.
AMC PETOSKEY, INC.
AMC TROY, INC.
AMC FLINT, INC.
AMC PORT HURON, INC.
AMC CHESTERFIELD, INC.
AMC MARQUETTE, INC.
MCA ENTERPRISES BRANDON, INC.
AMC NORTH PORT, INC.
AMC RIVERVIEW, INC.
BERKLEY BURGERS, INC.
TROY BURGERS, INC.
ANN ARBOR BURGERS, INC.
AMC TRAVERSE CITY, INC.
BRIGHTON BURGERS, INC.
each, a Michigan corporation
 
 
 

--------------------------------------------------------------------------------

 
AMC FT. MYERS, INC.
AMC LAKELAND, INC.
each, a Florida corporation
TMA ENTERPRISES OF FERNDALE, LLC
AMC WARREN, LLC
BUCKEYE GROUP, LLC
BUCKEYE GROUP II, LLC
each, a Michigan limited liability company


By:             /s/ David G.
Burke                                                          
Name:        David G. Burke
Title:          Chief Financial Officer
 
STATE OF Michigan


COUNTY OF Oakland
 
Acknowledged by David G. Burke, the Chief Financial Officer of Berkley Burgers,
Inc., Ann Arbor Burgers, Inc., Troy Burgers, Inc., Flyer Enterprises, Inc.,
Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc, Inc., AMC Petoskey,
Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc., AMC Chesterfield,
Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC North Port, Inc.,
AMC Riverview, Inc., AMC Ft. Myers, Inc., AMC Lakeland, Inc., AMC Traverse City,
Inc., Brighton Burgers, Inc., TMA Enterprises of Ferndale, LLC, AMC Warren, LLC,
Buckeye Group, LLC and Buckeye Group II, LLC, before me on the 27th day of May,
2011.


       Signature  /s/ Kathleen Marie
Howe                                                                                     


       Printed name  Kathleen Marie
Howe                                                                                     


       Notary public, State of Michigan, County of Wayne
       My commission expires 5/22/2017
       Acting in the County of Oakland
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A to 2nd DLOC Note




 
n
Berkley Burgers, Inc.

 
n
Ann Arbor Burgers, Inc.

 
n
Troy Burgers, Inc.

 
n
Flyer Enterprises, Inc.

 
n
Anker, Inc.

 
n
TMA Enterprises of Novi, Inc.

 
n
TMA Enterprises of Ferndale, LLC

 
n
AMC Warren, LLC

 
n
AMC Grand Blanc, Inc.

 
n
AMC Petoskey, Inc.

 
n
AMC Troy, Inc.

 
n
AMC Flint, Inc.

 
n
AMC Port Huron, Inc.

 
n
AMC Chesterfield, Inc.

 
n
AMC Marquette, Inc.

 
n
MCA Enterprises Brandon, Inc.

 
n
Buckeye Group, LLC

 
n
Buckeye Group II, LLC

 
n
AMC North Port, Inc.

 
n
AMC Riverview, Inc.

 
n
AMC Ft. Myers, Inc.

 
n
AMC Lakeland, Inc.

 
n
AMC Traverse City, Inc.

 
n
Brighton Burgers, Inc.

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-3
 
FORM OF LOC NOTE
 

$1,000,000.00 __________________, 2011

 
FOR VALUE RECEIVED, the borrowing entities identified on Exhibit A attached
hereto (jointly and severally, the “Borrower”), promise to pay to the order of
RBS Citizens, N.A., a national banking association (the “Lender”), the principal
sum of One Million and no/100 Dollars ($1,000,000.00) or such lesser amount that
is the aggregate unpaid principal amount of the LOC Loan made by Lender to
Borrower pursuant to Article 1 of the Credit Agreement (as hereinafter defined),
in immediately available funds at the office of Lender, 28 State Street, Boston,
MA  02109, together with interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Credit Agreement.
 
Lender is hereby authorized to record based on a loan payment schedule to be
provided to Borrower, or to otherwise record in accordance with its usual
practice (including, without limitation in Lender’s electronic data processing
system), the date and amount of each advance and the date and amount of each
interest and principal payment hereunder.
 
This LOC Note is issued pursuant to, and is entitled to the benefits of, the
First Amended and Restated Development Line of Credit Agreement dated of even
date herewith (which, as it may be amended or modified and in effect from time
to time, is herein called the “Credit Agreement”), between Borrower and Lender,
to which Credit Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this LOC Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Credit Agreement.
 
FLYER ENTERPRISES, INC.
ANKER, INC.
TMA ENTERPRISES OF NOVI, INC.
AMC GRAND BLANC, INC.
AMC PETOSKEY, INC.
AMC TROY, INC.
AMC FLINT, INC.
AMC PORT HURON, INC.
AMC CHESTERFIELD, INC.
AMC MARQUETTE, INC.
MCA ENTERPRISES BRANDON, INC.
AMC NORTH PORT, INC.
AMC RIVERVIEW, INC.
BERKLEY BURGERS, INC.
TROY BURGERS, INC.
ANN ARBOR BURGERS, INC.
AMC TRAVERSE CITY, INC.
BRIGHTON BURGERS, INC.
each, a Michigan corporation
 
AMC FT. MYERS, INC.
AMC LAKELAND, INC.
each, a Florida corporation
 
 
 

--------------------------------------------------------------------------------

 
TMA ENTERPRISES OF FERNDALE, LLC
AMC WARREN, LLC
BUCKEYE GROUP, LLC
BUCKEYE GROUP II, LLC
each, a Michigan limited liability company


By:             /s/ David G.
Burke                                                          
Name:        David G. Burke
Title:          Chief Financial Officer
 
STATE OF Michigan


COUNTY OF Oakland




Acknowledged by David G. Burke, the Chief Financial Officer of Berkley Burgers,
Inc., Ann Arbor Burgers, Inc., Troy Burgers, Inc., Flyer Enterprises, Inc.,
Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc, Inc., AMC Petoskey,
Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc., AMC Chesterfield,
Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC North Port, Inc.,
AMC Riverview, Inc., AMC Ft. Myers, Inc., AMC Lakeland, Inc., AMC Traverse City,
Inc., Brighton Burgers, Inc., TMA Enterprises of Ferndale, LLC, AMC Warren, LLC,
Buckeye Group, LLC and Buckeye Group II, LLC, before me on the 27th day of May,
2011.


       Signature  /s/ Kathleen Marie
Howe                                                                                     


       Printed name  Kathleen Marie
Howe                                                                                     


       Notary public, State of Michigan, County of Wayne
       My commission expires 5/22/2017
       Acting in the County of Oakland
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A to LOC Note



 
n
Berkley Burgers, Inc.

 
n
Ann Arbor Burgers, Inc.

 
n
Troy Burgers, Inc.

 
n
Flyer Enterprises, Inc.

 
n
Anker, Inc.

 
n
TMA Enterprises of Novi, Inc.

 
n
TMA Enterprises of Ferndale, LLC

 
n
AMC Warren, LLC

 
n
AMC Grand Blanc, Inc.

 
n
AMC Petoskey, Inc.

 
n
AMC Troy, Inc.

 
n
AMC Flint, Inc.

 
n
AMC Port Huron, Inc.

 
n
AMC Chesterfield, Inc.

 
n
AMC Marquette, Inc.

 
n
MCA Enterprises Brandon, Inc.

 
n
Buckeye Group, LLC

 
n
Buckeye Group II, LLC

 
n
AMC North Port, Inc.

 
n
AMC Riverview, Inc.

 
n
AMC Ft. Myers, Inc.

 
n
AMC Lakeland, Inc.

 
n
AMC Traverse City, Inc.

 
n
Brighton Burgers, Inc.



 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
FORM OF REQUEST FOR ADVANCE AND COMPLIANCE CERTIFICATE



REQUEST FOR ADVANCE AND COMPLIANCE CERTIFICATE
 
RBS Citizens, N.A.
28 State Street
Boston, MA  02109



Re:
Request for an Advance in connection with that certain DLOC Loan, 2nd DLOC Loan
and LOC Loan pursuant to the First Amended and Restated Development Line of
Credit Agreement dated _____________________, 2011 (the “Agreement”), between
the borrowing entities identified on Exhibit A attached hereto (jointly and
severally, the “Borrower”) and RBS Citizens, N.A., a national banking
association (“Lender”), as the same may be amended or restated from time to time

 
1.
Borrower hereby requests a DLOC Advance, 2nd DLOC Advance or LOC Advance [circle
one] under the Agreement in the amount of ______________________ and ___/100
Dollars ($_________________), and requests that the disbursement of funds be
deposited into Borrower’s account #____________________ in accordance with the
Draw Authorization and Distribution on file with Lender.  Borrower acknowledges
that it may request only five (5) draws per calendar month with respect to the
DLOC Loan and the 2nd DLOC Loan and there is no minimum amount required to be
requested.



2.
Borrower acknowledges that the Advance by Lender is subject to satisfaction of
all conditions to the disbursement of funds and availability of Advances in the
Agreement.



3.
Borrower hereby represents, warrants and certifies to Lender as follows:



(a)            All representations and warranties of Borrower in the Loan
Documents are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects as of the making of the
requested Advance.


(b)            Borrower is in compliance in all material respects with all of
its obligations, duties and covenants under the Loan Documents, including but
not limited to the Financial Covenants set forth in Section 7 of the Agreement.


(c)            No event has occurred which, with the passage of time and/or the
giving of notice, would constitute an Event of Default under the Loan Documents.


(d)            All conditions to the disbursement of funds requested herein, as
set forth in Section 2 of the Agreement, have been fulfilled.


(e)            Since the Closing Date, no event has occurred that has had or
could reasonably be expected to have a Material Adverse Effect on Borrower, the
Business, Guarantor or the Property.


(f)            Disbursement of the funds requested herein will not result in a
violation of any of Borrower’s financial covenants in any of the Loan Documents.


 
 

--------------------------------------------------------------------------------

 
4.
Borrower certifies that the statements made herein are, and the information in
any documents submitted herewith is, true and has duly caused this Request for
Advance and Compliance Certificate to be signed on its behalf by an authorized
officer.



5.
Capitalized terms used herein and not otherwise defined shall have the meaning
given to such term in the Agreement.


Date:______________________                                                                          
                ________________________,
       a ________________


       By:_______________________________
       Name:_____________________________
       Title:_______________________________


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A TO
REQUEST FOR ADVANCE AND COMPLIANCE CERTIFICATE



 
n
Berkley Burgers, Inc.

 
n
Ann Arbor Burgers, Inc.

 
n
Troy Burgers, Inc.

 
n
Flyer Enterprises, Inc.

 
n
Anker, Inc.

 
n
TMA Enterprises of Novi, Inc.

 
n
TMA Enterprises of Ferndale, LLC

 
n
AMC Warren, LLC

 
n
AMC Grand Blanc, Inc.

 
n
AMC Petoskey, Inc.

 
n
AMC Troy, Inc.

 
n
AMC Flint, Inc.

 
n
AMC Port Huron, Inc.

 
n
AMC Chesterfield, Inc.

 
n
AMC Marquette, Inc.

 
n
MCA Enterprises Brandon, Inc.

 
n
Buckeye Group, LLC

 
n
Buckeye Group II, LLC

 
n
AMC North Port, Inc.

 
n
AMC Riverview, Inc.

 
n
AMC Ft. Myers, Inc.

 
n
AMC Lakeland, Inc.

 
n
AMC Traverse City, Inc.

 
n
Brighton Burgers, Inc.

 
 

--------------------------------------------------------------------------------

 
EXHIBIT D


FORM OF
COMPLIANCE CERTIFICATE



This certificate is given by ________________, the ______________of
_____________ (“Borrower”) pursuant to Section 2(d) of the First Amended and
Restated Development Line of Credit Agreement dated _______________________,
2011, by and between Borrower and RBS Citizens, N.A. (as may be amended or
restated from time to time, the “Credit Agreement”).  Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.


The undersigned hereby certifies to Lender as follows:


 
(a)
All representations and warranties of Borrower in the Loan Documents are true
and correct in all material respects as of the date hereof.



 
(b)
Borrower is in compliance in all material respects with all of its obligations,
duties and covenants under the Loan Documents.



 
(c)
No event has occurred which, with the passage of time and/or the giving of
notice, would constitute an Event of Default under the Loan Documents.



 
(d)
Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on Borrower, the Business,
Guarantor or the Property.



 
(e)
Borrower is in compliance with the covenants contained in Section 7 of the
Credit Agreement as demonstrated by the calculation of such covenants below. In
calculating the covenants below, the Debt Service Coverage Ratio and the Lease
Adjusted Leverage Ratio will be modified so that calculation of such ratios will
not include results from Businesses open for a period of less than twelve (12)
months.  In addition all figures for Businesses in their second (2nd) year of
operation will be adjusted so that such figures are tested on annualized basis
rather than a trailing twelve (12) month basis.

--------------------------------------------------------------------------------

DEFINITIONS


Debt Service Covenant:


Borrower shall cause to be maintained as of the end of each fiscal quarter a
Debt Service Coverage Ratio for the trailing twelve (12) month period of greater
than or equal to 1.20 to 1.0.


Lease Adjusted Leverage Ratio Covenant (quarterly basis):


Borrower shall not cause the Lease Adjusted Leverage Ratio of Borrower on a
consolidated basis to be greater than the Applicable Ratio, said ratio to be
tested on a quarterly basis for the trailing twelve (12) month
period.  “Applicable Ratio” shall mean 5.75:1.00 for calculations made on or
before December 31, 2010; 5.25:1.00 for calculations made on or before
December 31, 2011; and 5.00:1.00 for calculations made thereafter.
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

CALCULATIONS
 
Debt Service Coverage Ratio
 

(1)  EBITDA (on a consolidated basis, net of extraordinary gains and losses,
calculated on a trailing twelve (12) month period)         (2)  distributions
and maintenance capital expenditures ($10,000 per store per year open more than
12 months)         (A)  Subtotal (1) minus (2)       (3) interest expense      
(4) CMLTD paid (including payments relating to Seller Notes)       (B) Subtotal
(3) plus (4)       Debt Service Coverage Ratio:  (A) divided by (B)  

                                                                                                         
Maximum Lease Adjusted Leverage Ratio
 

(1) Total Funded Debt (including pro rata advances under the Loan,
Inter-Affiliate Loans and Real Estate debt)       (2) third party rent expense
for the twelve (12) month period ending on such date multiplied by eight (8)   
    (A) Subtotal (1) plus (2)       (B) EBITDAR = EBITDA + rent expense for the
twelve (12) month period ending on such date         Maximum Lease Adjusted
Leverage Ratio:  (A) divided by (B)  


Date:______________________                                                                          
                ________________________,
       a ________________


       By:_______________________________
       Name:_____________________________
       Title:_______________________________


 
 

--------------------------------------------------------------------------------

 
Schedule 1
 
FRANCHISE AGREEMENTS
 
Franchisee
Location
Effective Date
Initial
Term
Renewal Terms
Buckeye Group II, LLC
4067 Clark Road
Sarasota, FL 34238
July 8, 2005
20
10, 5
AMC Troy, Inc.
1873 East Big Beaver Road
Troy, MI 48083
Nov. 5, 2007
20
10, 5
TMA Enterprises of Novi, Inc.
44375 12 Mile Road
Novi, MI 48375
Oct. 23, 2001
10
10
TMA Enterprises of Ferndale, LLC
280 West Nine Mile Road
Ferndale, MI 48220
Sept. 29, 2004
15
10, 5
AMC Grand Blanc, Inc.
5251 Trillium Circle Avenue #102
Grand Blanc, MI 48439
March 26, 2007
20
10, 5
AMC Warren, LLC
29287 Mound Road
Warren, MI 48092
Feb. 13, 2006
20
10, 5
AMC Port Huron, Inc.
4355 24th Avenue, Suite 1
Port Huron, MI 48059
July 7, 2008
20
10, 5
AMC Petoskey, Inc.
2180 Anderson Road, Suite 110
Petoskey, MI 49770
June 11, 2007
20
10, 5
Flyer Enterprises, Inc.
44671 Mount Road
Sterling Heights, MI 48314
Jan. 29, 2009 5 5
MCA Enterprises Brandon, Inc.
2055 Badlands Drive
Brandon, FL 33511
July 18, 2003
20
10, 5
Anker, Inc.
3190 West Silver Lake Road
Fenton, MI 48430
Oct. 10, 2000
10
10
AMC Riverview, Inc.
10607 Big Bend Road
Riverview, FL 33579
Sept. 28, 2006
20
10, 5
AMC North Port, Inc.
4301 Aiden Lane
North Port, FL 34287
Sept. 28, 2006
20
10, 5
AMC Flint, Inc.
G-3192 South Linden Road
Flint, MI 48507
July 7, 2008
20
10, 5
AMC Chesterfield, Inc.
51364 Gratiot Avenue
Chesterfield Township, MI 48051
Oct. 20, 2009
20
10, 5
AMC Marquette, Inc.
2492 US Highway 41 West
Marquette, MI 49855
Oct. 20, 2009
20
10, 5
Buckeye Group, LLC
13416 Boyette Road
Lithia, FL
Oct. 18, 2004
15
10, 5
Berkley Burgers, Inc.
2972 Coolidge Highway
Berkley, MI 48072
 
N/A
   
Ann Arbor Burgers, Inc.
859 W. Eisenhower Parkway
Ann Arbor, MI 48103
 
N/A
   

 
 
 

--------------------------------------------------------------------------------

 
 
Franchisee
 
Location
 
Effective Date
Initial
Term
Renewal
Terms
Troy Burgers, Inc.
26062 Novi Road
Novi, MI  48375
 
N/A
   
AMC Ft. Myers, Inc.
9390 Dynasty Dr., #101
Ft. Myers, FL 33905
     
AMC Lakeland, Inc.
3750 US Highway 98
Lakeland, FL  33810
     
AMC Traverse City, Inc.
3480 South Airport Road West
Garfield Township, MI  49684
     
Brighton Burgers, Inc.
110 East Grand River
Brighton, MI  48116
N/A
   

 
 
 

--------------------------------------------------------------------------------

 
Schedule 1(d)(ii)


ADDITIONAL TERMS AFFECTING LIBOR RATE LOAN



1.           Voluntary Prepayment of the LIBOR Rate Loan.  When classified as a
LIBOR Rate Loan, the Loan may be prepaid upon the terms and conditions set forth
herein.  Borrower acknowledges that additional obligations may be associated
with any such prepayment under the terms and conditions of any applicable
Hedging Contracts.  Borrower shall give Lender, no later than 10:00 a.m., New
York City time, at least four (4) Business Days notice of any proposed
prepayment of the LIBOR Rate Loan, specifying the proposed date of payment and
the principal amount to be paid.  Each partial prepayment of the principal
amount of the LIBOR Rate Loan shall be in an integral multiple of $10,000 and
accompanied by the payment of all charges outstanding on the LIBOR Rate Loan
(including the LIBOR Breakage Fee) and of all accrued interest on the principal
repaid to the date of payment.


2.           LIBOR Breakage Fee.  Upon any prepayment of a LIBOR Rate Loan on
any day that is not the last day of the relevant Interest Period (regardless of
the source of such prepayment and whether voluntary, by acceleration or
otherwise), Borrower shall pay an amount (“LIBOR Breakage Fee”), as calculated
by Lender, equal to the amount of any losses, expenses and liabilities
(including without limitation any loss of margin and anticipated profits) that
Lender may sustain as a result of such default or payment.  Borrower
understands, agrees and acknowledges that:  (i) Lender does not have any
obligation to purchase, sell and/or match funds in connection with the use of
the LIBOR Rate as a basis for calculating the rate of interest on a LIBOR Rate
Loan, (ii) the LIBOR Rate may be used merely as a reference in determining such
rate, and (iii) Borrower has accepted the LIBOR Rate as a reasonable and fair
basis for calculating the LIBOR Breakage Fee and other funding losses incurred
by Lender.  Borrower further agrees to pay the LIBOR Breakage Fee and other
funding losses, if any, whether or not Lender elects to purchase, sell and/or
match funds.


3.           LIBOR Rate Lending Unlawful.  If Lender shall determine (which
determination shall, upon notice thereof to Borrower be conclusive and binding
on Borrower) that the introduction of or any change in or in the interpretation
of any law, rule, regulation or guideline, (whether or not having the force of
law) makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for Lender to make, continue or maintain the Loan
as, or to convert the Loan into, a LIBOR Rate Loan, then any such LIBOR Rate
Loan shall, upon such determination, forthwith be suspended until Lender shall
notify Borrower that the circumstances causing such suspension no longer exist,
and all LIBOR Rate Loans of such type shall automatically convert into Prime
Rate Loans at the end of the then current Interest Periods with respect thereto
or sooner, if required by such law and assertion.


4.           Increased Costs.  If, on or after the date hereof, the adoption of
any applicable law, rule or regulation or guideline (whether or not having the
force of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Lender with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency:
 
(a)   shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System of the United States)
against assets of, deposits with or for the account of, or credit extended by,
Lender or shall impose on Lender or on the London interbank market any other
condition affecting the LIBOR Rate Loan or its obligation to make the LIBOR Rate
Loan; or
 
 
 

--------------------------------------------------------------------------------

 
(b)   shall impose on Lender any other condition affecting the LIBOR Rate Loan
or its obligation to make the LIBOR Rate Loan,
 
and the result of any of the foregoing is to increase the cost to Lender of
making or maintaining the Loan as a LIBOR Rate Loan, or to reduce the amount of
any sum received or receivable by Lender under this Agreement with respect
thereto, by an amount deemed by Lender to be material, then, within fifteen (15)
days after demand by Lender, Borrower shall pay to Lender such additional amount
or amounts as will compensate Lender for such increased cost or reduction.
 
5.           Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by Lender, or person controlling Lender, and Lender
determines (in its sole and absolute discretion) that the rate of return on its
or such controlling person’s capital as a consequence of its commitments or the
Loan made by Lender is reduced to a level below that which Lender or such
controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by Lender to
Borrower, Borrower shall immediately pay directly to Lender additional amounts
sufficient to compensate Lender or such controlling person for such reduction in
rate of return.  A statement of Lender as to any such additional amount or
amounts (including calculations thereof in reasonable detail) shall, in the
absence of manifest error, be conclusive and binding on Borrower.  In
determining such amount, Lender may use any method of averaging and attribution
that it (in its sole and absolute discretion) shall deem applicable.
 
6.           Taxes.  All payments by Borrower of principal of, and interest on,
the LIBOR Rate Loan and all other amounts payable hereunder shall be made free
and clear of and without deduction for any present or future income, excise,
stamp or franchise taxes and other taxes, fees, duties, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by Lender’s net income or
receipts (such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by Borrower hereunder is
required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then Borrower will
 
      (a)   pay directly to the relevant authority the full amount required to
be so withheld or deducted;
 
      (b)   promptly forward to Lender an official receipt or other
documentation satisfactory to Lender evidencing such payment to such authority;
and
 
      (c)   pay to Lender such additional amount or amounts as is necessary to
ensure that the net amount actually received by Lender will equal the full
amount Lender would have received had no such withholding or deduction been
required.
 
 
 

--------------------------------------------------------------------------------

 
Moreover, if any Taxes are directly asserted against Lender with respect to any
payment received by Lender hereunder, Lender may pay such Taxes and Borrower
will promptly pay such additional amount (including any penalties, interest or
expenses) as is necessary in order that the net amount received by Lender after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount Lender would have received had not such Taxes been asserted.
 
If Borrower fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to Lender the required receipts or other required documentary
evidence, Borrower shall indemnify Lender for any incremental Taxes, interest or
penalties that may become payable by Lender as a result of any such failure.
 
7.           Unavailability of LIBOR Rate.  In the event that Borrower shall
have requested a LIBOR Rate Loan and Lender, in its sole discretion, shall have
determined that U.S. dollar deposits in the relevant amount and for the relevant
LIBOR Interest Period are not available to Lender in the London interbank
market; or by reason of circumstances affecting Lender in the London interbank
market, adequate and reasonable means do not exist for ascertaining the LIBOR
Rate applicable to the relevant LIBOR Interest Period; or the LIBOR Rate no
longer adequately and fairly reflects Lender’s cost of funding loans, upon
notice from Lender to Borrower the obligations of Lender under this Agreement to
make or continue any loans as, or to convert any loans into, LIBOR Rate Loans of
such duration shall forthwith be suspended until Lender shall notify Borrower
that the circumstances causing such suspension no longer exist.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 2
 
LEASE AGREEMENTS
 
Tenant
Location
Landlord
Approx. Expire Date
(without exercise of
options)
Berkley Burgers, Inc.
2972 Coolidge Highway
Berkley, MI 48072
 
TM Apple Co., LLC
January/February 2023
Ann Arbor Burgers, Inc.
859 W. Eisenhower Parkway
Ann Arbor, MI 48103
 
8600 Associates Limited Partnership
 
April/May 2018
Troy Burgers, Inc.
26062 Novi Road
Novi, MI  48375
 
Novi Town Center Investors, LLC
April/May 2020
Flyer Enterprises, Inc.
44671 Mound Rd.
Sterling Heights, MI 48314
 
AIG Baker Sterling Heights, LLC
 
December 2009
Anker, Inc
3190 Silver Lake Rd.
Fenton, MI 48430
 
Terra Management Company
 
March 2011
TMA Enterprises of Novi, Inc
44375 Twelve Mile Rd.
Novi, MI 48377
 
PLC Novi West Development, LLC
 
April 2014
TMA Enterprises of Ferndale, LLC
 
280 W. Nine Mile Rd.
Ferndale, MI 48220
Basco Enterprises, Inc.
December 2014
AMC Warren, LLC
29287 Mound Rd.
Warren, MI 48092
 
Grand/Sakwa Warren Commercial Parcel D LLC
 
April/May 2016
AMC Grand Blanc, Inc.
8251 Trillium Circle Ave.
Suite 102
Grand Blanc, MI 48439
 
Trillim Circle, LLC
January/February 2018
AMC Petoskey, Inc.
2180 Anderson Rd.
Ste. 110
Petoskey, MI 49770
 
Petoskey Investment Group, LLC
August/September 2018
AMC Troy, Inc.
1873 E. Big Beaver Rd.
Troy, MI 48083
 
Troy Sports Center LLC
March, 2018
AMC Flint, Inc.
G-3192 South Linden Road
Flint, MI 48507
 
Ramco-Gershenson Properties, L.P.
 
January/February 2019
AMC Port Huron, Inc.
4355 24th Avenue
Ste. 1
Port Huron, MI 48059
 
Walter Sparling and Mary L. Sparling
August/September 2018

 
 
 

--------------------------------------------------------------------------------

 
 
Tenant
 
Location
 
Landlord
Approx. Expire Date
(without exercise of
options)
AMC Chesterfield, Inc.
51364 Gratiot Avenue
Chesterfield, MI  48501
Chesterfield Development Company, LLC
____ 2020
AMC Marquette, Inc
2492 U.S. Highway 41 West
Marquette, MI
 
Centrup Hospitality, LLC
_____ 2025
MCA Enterprises Brandon, Inc.
2055 Badlands Drive
Brandon, FL 33511
 
Florida Wings Group, LLC
August/September 2024
Buckeye Group, LLC
13416 Boyette Rd.
Riverview, FL 33569
 
River Springs, LLC
February, 2017
Buckeye Group II, LLC
4067 Clark Rd
Sarasota, FL 34238
 
Bullseye Properties, Inc.
June/July 2015
AMC North Port, Inc.
4301 Aidan Lane
North Port, FL 34287
 
North Port Gateway, LLC
June/July/August 2016
AMC Riverview, Inc
10607 Big Bend Rd.
Riverview, FL 33579
 
Shoppes of Southbay, LLC
August/September/October 2016
AMC Ft. Myers, Inc.
9390 Dynasty Dr., #101
Ft. Myers, FL 33905
 
   
AMC Lakeland, Inc.
3750 US Highway 98
Lakeland, FL  33810
 
   
AMC Traverse City, Inc.
3480 South Airport Road West
Garfield Township, MI  49684
 
   
Brighton Burgers, Inc.
110 East Grand River
Brighton, MI  48116
 
   

 
 
 

--------------------------------------------------------------------------------

 
Schedule 4
 
PROPERTIES
 
Berkley Burgers, Inc.
2972 Coolidge Highway
 
Berkley, MI 48072
 
Ann Arbor Burgers, Inc.
859 W. Eisenhower Parkway
 
Ann Arbor, MI 48103
 
Troy Burgers, Inc.
26062 Novi Road
 
Novi, MI  48375
 
Flyer Enterprises, Inc.  #3065
44671 Mound Rd.
 
Sterling Heights, MI 48314
 
Anker, Inc.  #3101
3190 Silver Lake Rd.
 
Fenton, MI 48430
 
TMA Enterprises of Novi, Inc.  #3130
44375 Twelve Mile Rd.
 
Novi, MI 48377
 
TMA Enterprises of Ferndale, LLC  #3239
280 W. Nine Mile Rd.
 
Ferndale, MI 48220
 
AMC Warren, LLC  #3312
29287 Mound Rd.
 
Warren, MI 48092
 
AMC Grand Blanc, Inc.  #3383
8251 Trillium Circle Ave.
 
Suite 102
 
Grand Blanc, MI 48439
 
AMC Petoskey, Inc.  #3360
2180 Anderson Rd., Ste. 110
 
Petoskey, MI 49770
 
AMC Troy, Inc.  #3407
1873 E. Big Beaver Rd.
 
Troy, MI 48083
 
AMC Flint, Inc. #3441
G-3192 South Linden Road
 
Flint, MI 48507
 
AMC Port Huron, Inc. #3442
4355 24th Avenue, Ste. 1
 
Port Huron, MI 48059
 
AMC Chesterfield, Inc. # 3505
51364 Gratiot Avenue
 
Chesterfield, MI  48501
 
AMC Marquette, Inc. # 3508
2492 U.S. Highway 41 West
 
Marquette, MI
 

 
 
 

--------------------------------------------------------------------------------

 
 
MCA Enterprises Brandon, Inc.  #3189
2055 Badlands Drive
 
Brandon, FL 33511
 
Buckeye Group, LLC  #3254
13416 Boyette Rd.
 
Riverview, FL 33569
 
Buckeye Group II, LLC  #3269
4067 Clark Rd.
 
Sarasota, FL 34238
 
AMC North Port, Inc. #3341
4301 Aidan Lane
 
North Port, FL 34287
 
AMC Riverview, Inc.  #3345
10607 Big Bend Rd.
 
Riverview, FL 33579
 
AMC Ft. Myers, Inc. #3543
9390 Dynasty Dr., #101
 
Ft. Myers, FL 33905
 
AMC Lakeland, Inc. #3559
3750 US Highway 98
 
Lakeland, FL 33810
 
AMC Traverse City, Inc. #3556
3480 South Airport Road West
 
Garfield Township, MI 49684
 
Brighton Burgers, Inc.
110 East Grand River
 
Brighton, MI 48116
 
   



 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4(d)
 
LITIGATION
 
 
Flyer Enterprises, Inc.
Lipson, Neilson, Cole, Seltzer & Garin, P.C. v. Flyer Enterprises, Inc., et. al.
Jurisdiction – Oakland County, MI – The 48th Judicial District Court
Case No. – 20-31570-GC-3
 
Insured Claims


AMC Port Huron, Inc.
 Robert Bailey, III and Ray Cole v. AMC Port Huron, Inc., et. al.
Jurisdiction -  St. Clair County, MI
Case No. – K-10000638


AMC North Port, Inc.
Joseph Brady Tarantino v. AMC North Port, Inc., et. al.
Jurisdiction – Sarasota County, FL
Case No. – 2008-CA-9189-NC


AMC Warren, LLC
James Hanserd, Jr. v. AMC Warren, LLC
Jurisdiction – Macomb County, MI
Case No. – 2010-410-NO

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4(h)
 
PERMITTED LIENS

 
 
1) AMC Group, Inc.  (a Guarantor)
UCC lien in favor of US Bancorp
Filed with the Michigan Department of State on January 27, 2009, file no.
2009013260-5
 
2) AMC Group, Inc.  (a Guarantor)
UCC lien in favor of US Bancorp
Filed with the Michigan Department of State on May 26, 2009, file no.
2009078129-4



3) AMC Wings, Inc.  (a Guarantor)
Promissory Note dated February 1, 2010, in favor of T. Michael Ansley
($1,331,716.00)
Promissory Note dated February 1, 2010, in favor of Jason T. Curtis
($206,828.00)
Promissory Note dated February 1, 2010, in favor of Mark C. Ansley ($24,506.00)
Promissory Note dated February 1, 2010, in favor of Michael R. Lichocki
($54,923.00)
Promissory Note dated February 1, 2010, in favor of Steven A. Menker
($768,944.00)
Promissory Note dated February 1, 2010, in favor of Thomas D. Ansley
($747,674.00)

 
 

--------------------------------------------------------------------------------

 
Schedule 4(i)
 
SUBSIDIARIES AND PARTNERSHIPS
 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 4(p)
 
LEASE AGREEMENTS AND FRANCHISE AGREEMENTS
WITH TERM LESS THAN LOAN TERM
 


Lease Agreements


AMC Warren, LLC
Buckeye Group, LLC
TMA Enterprises of Ferndale, LLC
TMA Enterprises of Novi, Inc.
Flyer Enterprises, Inc.
Anker, Inc.
AMC Riverview, Inc.
AMC North Port, Inc.
 
Franchise Agreements


TMA Enterprises of Novi, Inc.
Flyer Enterprises, Inc.
Anker, Inc.
 